Exhibit 10(a)
 
CONFORMED COPY
______________________________________________________________________________
 


 
U.S. $1,500,000,000
 


SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
 
Dated as of March 31, 2008
 
Among
 
AMERICAN ELECTRIC POWER COMPANY, INC.
as the Borrower
 
THE LENDERS NAMED HEREIN
as Initial Lenders
 
and
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent




J.P. MORGAN SECURITIES INC.
Co-Lead Arranger


CITIGROUP GLOBAL MARKETS INC.
Co-Lead Arranger


CITICORP USA, INC.
Syndication Agent
 
THE ROYAL BANK OF SCOTLAND PLC
CALYON
NEW YORK BRANCH
WACHOVIA BANK, N.A.
Co-Documentation Agent
Co-Documentation Agent
Co-Documentation Agent


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
 
1
Section 1.01.
Certain Defined Terms
1
Section 1.02.
Computation of Time Periods
15
Section 1.03.
Accounting Terms
15
Section 1.04.
Other Interpretive Provisions
15
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
 
16
Section 2.01.
The Advances
16
Section 2.02.
Making the Advances
16
Section 2.03.
Letters of Credit
17
Section 2.04.
Fees
21
Section 2.05.
Extension of the Termination Date
21
Section 2.06.
Increase of the Commitments
22
Section 2.07.
Termination or Reduction of the Commitments
23
Section 2.08.
Repayment of Advances
23
Section 2.09.
Evidence of Indebtedness
23
Section 2.10.
Interest on Advances
24
Section 2.11.
Interest Rate Determination
25
Section 2.12.
Optional Conversion of Advances
26
Section 2.13.
Optional Prepayments of Advances
26
Section 2.14.
Increased Costs
26
Section 2.15.
Illegality
27
Section 2.16.
Payments and Computations
28
Section 2.17.
Taxes
29
Section 2.18.
Sharing of Payments, Etc.
31
ARTICLE III CONDITIONS PRECEDENT
 
31
Section 3.01.
Conditions Precedent to Effectiveness of this Agreement and Initial Extensions
of Credit
31
Section 3.02.
Conditions Precedent to each Extension of Credit
32
ARTICLE IV REPRESENTATIONS AND WARRANTIES
 
33
Section 4.01.
Representations and Warranties of the Borrower
33
ARTICLE V COVENANTS OF THE BORROWER
 
35
Section 5.01.
Affirmative Covenants
35
Section 5.02.
Negative Covenants
38
Section 5.03.
Financial Covenant
40
ARTICLE VI EVENTS OF DEFAULT
 
40
Section 6.01.
Events of Default
40
ARTICLE VII THE ADMINISTRATIVE AGENT
 
42
Section 7.01.
Authorization and Action
42
Section 7.02.
Agent's Reliance, Etc.
42
Section 7.03.
Barclays and its Affiliates
43
Section 7.04.
Lender Credit Decision
43
Section 7.05.
Indemnification
43
Section 7.06.
Successor Agent
44
ARTICLE VIII MISCELLANEOUS
 
45
Section 8.01.
Amendments, Etc.
45
Section 8.02.
Notices, Etc.
45
Section 8.03.
No Waiver; Remedies
47
Section 8.04.
Costs and Expenses
47
Section 8.05.
Right of Set-off
49
Section 8.06.
Binding Effect
49
Section 8.07.
Assignments and Participations
49
Section 8.08.
Confidentiality
53
Section 8.09.
Governing Law
54
Section 8.10.
Severability
54
Section 8.11.
Execution in Counterparts
54
Section 8.12.
Jurisdiction, Etc.
54
Section 8.13.
Waiver of Jury Trial
54
Section 8.14.
USA Patriot Act
55
Section 8.15.
No Fiduciary Duty
55



EXHIBITS AND SCHEDULES


EXHIBIT
A                                ---------------                               Form
of Notice of Borrowing
EXHIBIT
B                                ---------------                               Form
of Request for Issuance
EXHIBIT
C                                ---------------                               Form
of Assignment and Acceptance
EXHIBIT
D                                ---------------                               Form
of Opinion of Counsel for the Borrower
EXHIBIT E                                ---------------
                               Form of Opinion of Counsel for the Administrative
Agent


SCHEDULE
I                            ---------------                               Schedule
of Lenders
SCHEDULE 4.01(m)                 ---------------                               
Schedule of Significant Subsidiaries

 
 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 31, 2008 (this
“Agreement”), among AMERICAN ELECTRIC POWER COMPANY, INC., a New York
corporation (the “Borrower”), the banks, financial institutions and other
institutional lenders listed on the signatures pages hereof (the “Initial
Lenders”) and JPMORGAN CHASE BANK, N.A. (“JPMorgan Chase”), as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders (as
hereinafter defined).
 
PRELIMINARY STATEMENT:
 
The Borrower has requested that the Lenders agree to amend and restate the
Amended and Restated Credit Agreement, dated as of April 6, 2006, as amended by
Amendment No. 1, dated as of March 20, 2007 (as amended, the “Prior Credit
Agreement”), among the Borrower, JPMorgan Chase Bank, N.A., as administrative
agent, and the banks, financial institutions and other institutional lenders
party thereto on the terms and conditions set forth herein.  The Required
Lenders have indicated their willingness to amend and restate the Prior Credit
Agreement on the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree that the Prior
Credit Agreement is amended and restated as set forth herein:
 
 
ARTICLE I
 
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01. Certain Defined Terms.
 
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
 “Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.
 
“Advance” means an advance by a Lender to a Borrower as part of a Borrowing and
refers to a Base Rate Advance or a Eurodollar Rate Advance.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.
 
“Agent’s Account” means the account of the Administrative Agent maintained by
the Administrative Agent at JPMorgan Chase with its office at 1111 Fannin
Street, Houston, Texas, Account No. 9008113381H0618, Reference: American
Electric Power, or such other account of the Administrative Agent as the
Administrative Agent may from time to time designate in a written notice to the
Lenders and the Borrower.
 
“Applicable Law” means (i) all applicable common law and principles of equity
and (ii) all applicable provisions of all (A) constitutions, statutes, rules,
regulations and orders of governmental bodies, (B) Governmental Approvals and
(C) orders, decisions, judgments and decrees of all courts (whether at law or in
equity or admiralty) and arbitrators.
 
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
 
“Applicable Margin” shall mean, with respect to any Base Rate Advance and any
Eurodollar Rate Advance, at all times during which any Applicable Rating Level
set forth below is in effect, the rate per annum (except as provided below) for
such Advance set forth below next to such Applicable Rating Level:
 
Applicable
Rating Level
Applicable Margin
for Eurodollar Rate
Advances
Applicable Margin
for Base Rate
Advances
1
0.200%
0.000%
2
0.250%
0.000%
3
0.350%
0.000%
4
0.450%
0.000%
5
0.550%
0.000%
6
0.750%
0.000%



provided, that
 
(i) the Applicable Margins set forth above shall be increased, at any time the
aggregate principal amount of the Extensions of Credit outstanding is greater
than 50% of the aggregate Commitments by the Utilization Fee Rate; and
 
(ii) the Applicable Margins set forth above shall be increased, for each
Applicable Rating Level, upon the occurrence and during the continuance of any
Event of Default by 2.00% per annum.
 
Any change in the Applicable Margin resulting from a change in the Applicable
Rating Level shall become effective upon the date of announcement of any change
in the Moody’s Rating or the S&P Rating that results in such change in the
Applicable Rating Level.
 
“Applicable Rating Level” at any time shall be determined in accordance with the
then-applicable S&P Rating and the then-applicable Moody’s Rating as follows:
 
S&P Rating/Moody’s Rating
Applicable Rating Level
S&P Rating A or higher or Moody’s Rating A2 or higher
1
S&P Rating A- or higher or Moody’s Rating A3 or higher
2
S&P Rating BBB+ or Moody’s Rating Baa1
3
S&P Rating BBB or Moody’s Rating Baa2
4
S&P Rating BBB- or Moody’s Rating Baa3
5
S&P Rating BB+ or below or Moody’s Rating Ba1 or below, or no S&P Rating or
Moody’s Rating
6



The Applicable Rating Level for any day shall be determined based upon the
higher of the S&P Rating and the Moody’s Rating in effect on such day.  If the
S&P Rating and the Moody’s Rating are not the same (i.e., a “split rating”), the
higher of such ratings shall control, unless (i) the ratings differ by more than
one level, in which case the rating one level below the higher of the two
ratings shall control, or (ii) either rating is below BBB- or Baa3 (as
applicable), in which case the lower of the two ratings shall control.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, each
LC Issuing Bank and, if applicable, the Borrower, in substantially the form of
Exhibit C hereto.
 
“Available Commitment” means, for each Lender at any time on any day, the unused
portion of such Lender’s Commitment, computed after giving effect to all
Extensions of Credit made or to be made on such day, the application of proceeds
therefrom and all prepayments and repayments of Advances made on such day.
 
“Available Commitments” means the aggregate of the Lenders’ Available
Commitments hereunder.
 
“Bank Tax” means any Tax imposed on the overall net income of any Lender or the
Administrative Agent, and franchise taxes imposed on any such Person in lieu of
net income taxes, by the jurisdiction under the laws of which such Person is
organized, or in the case of any Lender by the jurisdiction of such Lender’s
Applicable Lending Office, or, in either case, any political subdivision
thereof.
 
 “Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:
 
(i)  
the rate of interest announced publicly by JPMorgan Chase in New York City, from
time to time, as JPMorgan Chase’s prime rate; and

 
(ii)  
1/2 of 1% per annum above the Federal Funds Rate.

 
“Base Rate Advance” means an Advance that bears interest as provided in Section
2.10(a).
 
“BofA Litigation” means the litigation brought by the Borrower against Bank of
America, N.A., as further described on the Borrower’s Form 10-K, filed with the
SEC, for the fiscal year ended December 31, 2007.
 
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
 
“Borrowing” means a borrowing by the Borrower consisting of simultaneous
Advances of the same Type, having the same Interest Period and ratably made or
Converted on the same day by each of the Lenders pursuant to Section 2.02 or
2.12, as the case may be.  All Advances to the Borrower of the same Type, having
the same Interest Period and made or Converted on the same day shall be deemed a
single Borrowing hereunder until repaid or next Converted.
 
“Borrowing Date” means the date of any Borrowing.
 
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.
 
“Co-Lead Arrangers” means Citigroup Global Markets Inc. and J.P. Morgan
Securities Inc.
 
“Commitment” means, for each Lender, the obligation of such Lender to make
Advances to the Borrower and to acquire participations in Letters of Credit
hereunder in an aggregate amount no greater than the amount set forth on
Schedule I hereto or, if such Lender has entered into any Assignment and
Acceptance, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 8.07(d), in each such case as such
amount may be reduced from time to time pursuant to Section 2.07(a).
 
“Commitment Fee Rate” means, at any time, the rate per annum set forth below
next to the Applicable Rating Level in effect at such time:
 
Applicable
Rating Level
Commitment
Fee Rate
1
0.050%
2
0.060%
3
0.070%
4
0.090%
5
0.125%
6
0.150%



A change in the Commitment Fee Rate resulting from a change in the Applicable
Rating Level shall become effective upon the date of public announcement of a
change in the Moody’s Rating or the S&P Rating that results in a change in the
Applicable Rating Level.
 
“Commitment Percentage” means, as to any Lender as of any date of determination,
the percentage describing such Lender’s pro rata share of the Commitments set
forth in the Register from time to time.
 
“Commitments” means the aggregate of the Lenders’ Commitments hereunder.
 
“Confidential Information” means information that the Borrower furnishes to the
Administrative Agent, the Co-Lead Arrangers or any Lender in a writing
designated as confidential, but does not include any such information that is or
becomes generally available to the public or that is or becomes available to the
Administrative Agent, the Co-Lead Arrangers or such Lender from a source other
than the Borrower.
 
“Consolidated Capital” means the sum of (i) Consolidated Debt of the Borrower
and (ii) the consolidated equity of all classes of stock (whether common,
preferred, mandatorily convertible preferred or preference) of the Borrower, in
each case determined in accordance with GAAP, but including Equity-Preferred
Securities issued by the Borrower and its Consolidated Subsidiaries and
excluding the funded pension and other postretirement benefit plans, net of tax,
components of accumulated other comprehensive income (loss).
 
“Consolidated Debt” of the Borrower means the total principal amount of all Debt
described in clauses (i) through (v) of the definition of Debt and Guaranties of
such Debt of the Borrower and its Consolidated Subsidiaries, excluding, however,
(i) Debt of AEP Credit, Inc. that is non-recourse to the Borrower, (ii) Stranded
Cost Recovery Bonds, and (iii) Equity-Preferred Securities not to exceed 10% of
Consolidated Capital (calculated for purposes of this clause without reference
to any Equity-Preferred Securities); provided that Guaranties of Debt included
in the total principal amount of Consolidated Debt shall not be added to such
total principal amount.
 
“Consolidated Subsidiary” means, with respect to any Person at any time, any
Subsidiary or other Person the accounts of which would be consolidated with
those of such first Person in its consolidated financial statements in
accordance with GAAP.
 
“Consolidated Tangible Net Assets” means, on any date of determination and with
respect to any Person at any time, the total of all assets (including
revaluations thereof as a result of commercial appraisals, price level
restatement or otherwise) appearing on the consolidated balance sheet of such
Person and its Consolidated Subsidiaries most recently delivered to the Lenders
pursuant to Section 5.01(i) as of such date of determination, net of applicable
reserves and deductions, but excluding goodwill, trade names, trademarks,
patents, unamortized debt discount and all other like intangible assets (which
term shall not be construed to include such revaluations), less the aggregate of
the consolidated current liabilities of such Person and its Consolidated
Subsidiaries appearing on such balance sheet.
 
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type, or the selection of a new, or the
renewal of the same, Interest Period for Eurodollar Rate Advances, pursuant to
Section 2.11 or 2.12.
 
“Debt” of any Person means, without duplication, (i) all indebtedness of such
Person for borrowed money, (ii) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(iii) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (iv) all obligations of such Person as lessee under
leases that have been, in accordance with GAAP, recorded as capital leases,
including, without limitation, the leases described in clause (iv) of Section
5.02(c), (v) all obligations of such Person in respect of reimbursement
agreements with respect to acceptances, letters of credit (other than trade
letters of credit) or similar extensions of credit, (vi) all Guaranties, (vii)
all reasonably quantifiable obligations under indemnities or under support or
capital contribution agreements, and other reasonably quantifiable obligations
(contingent or otherwise) to purchase or otherwise to assure a creditor against
loss in respect of, or to assure an obligee against loss in respect of, all Debt
of others referred to in clauses (i) through (vi) above guaranteed directly or
indirectly in any manner by such Person, or in effect guaranteed directly or
indirectly by such Person through an agreement (A) to pay or purchase such Debt
or to advance or supply funds for the payment or purchase of such Debt, (B) to
purchase, sell or lease (as lessee or lessor) property, or to purchase or sell
services, primarily for the purpose of enabling the debtor to make payment of
such Debt or to assure the holder of such Debt against loss, (C) to supply funds
to or in any other manner invest in the debtor (including any agreement to pay
for property or services irrespective of whether such property is received or
such services are rendered) or (D) otherwise to assure a creditor against loss;
provided, however, that the term “Debt” shall not include indebtedness or other
obligations under the Gavin Lease.
 
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
 
“Declining Lender” has the meaning specified in Section 2.05(b).
 
“Designated Lender” has the meaning specified in Section 2.06(a).
 
“Disclosure Documents” means the Borrower’s Report on Form 10-K, as filed with
the SEC, for the fiscal year ended December 31, 2007.
 
“Dollars” and the symbol “$” mean lawful currency of the United States of
America.
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Administrative Agent.
 
“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) a
commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $500,000,000; (iv) a savings and
loan association or savings bank organized under the laws of the United States,
or any State thereof, and having total assets in excess of $500,000,000; (v) a
commercial bank organized under the laws of any other country that is a member
of the OECD or has concluded special lending arrangements with the International
Monetary Fund associated with its General Arrangements to Borrow, or a political
subdivision of any such country, and having total assets in excess of
$500,000,000, so long as such bank is acting through a branch or agency located
in the United States; (vi) the central bank of any country that is a member of
the OECD; (vii) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
that is engaged in making, purchasing or otherwise investing in commercial loans
in the ordinary course of its business and having total assets in excess of
$500,000,000; and (viii) any other Person approved by the Administrative Agent
and each LC Issuing Bank and, unless a Default has occurred and is continuing at
the time any assignment is effected in accordance with Section 8.07, the
Borrower, such approval not to be unreasonably withheld or delayed, provided,
however, that neither the Borrower nor any Affiliate shall qualify as an
Eligible Assignee under this definition.
 
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (i) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (ii) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
 
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity-Preferred Securities” means (i) debt or preferred securities that are
mandatorily convertible or mandatorily exchangeable into common shares of the
Borrower and (ii) any other securities, however denominated, including but not
limited to hybrid capital and trust originated preferred securities, (A) issued
by the Borrower or any Consolidated Subsidiary, (B) that are not subject to
mandatory redemption or the underlying securities, if any, of which are not
subject to mandatory redemption, (C) that are perpetual or mature no less than
30 years from the date of issuance, (D) the indebtedness issued in connection
with which, including any guaranty, is subordinate in right of payment to the
unsecured and unsubordinated indebtedness of the issuer of such indebtedness or
guaranty, and (E) the terms of which permit the deferral of the payment of
interest or distributions thereon to a date occurring after the Termination
Date.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means, with respect to any Person, each trade or business
(whether or not incorporated) that is considered to be a single employer with
such entity within the meaning of the Internal Revenue Code.
 
“ERISA Event” means (i) the termination of or withdrawal from any Plan by the
Borrower or any of its ERISA Affiliates, (ii) the failure by the Borrower or any
of its ERISA Affiliates to comply with ERISA or the related provisions of the
Internal Revenue Code with respect to any Plan or (iii) the failure by the
Borrower or any of its Subsidiaries to comply with Applicable Law with respect
to any Foreign Plan.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.
 
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate of interest per annum (rounded upward to the nearest 1/32 of 1%)
appearing on Dow Jones Market Services Page 3750 (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately 11:00
A.M. (London time) two Business Days before the first day of such Interest
Period for a period equal to such Interest Period.  If, for any reason, such
rate is not available, the term “Eurodollar Rate” shall mean an interest rate
per annum equal to the average rate per annum (rounded upward to the nearest
1/32 of 1%) at which deposits in Dollars are offered by the Reference Banks to
prime banks in the London interbank market at 11:00 A.M. (London time) two
Business Days before the first day of such Interest Period in an amount
substantially equal to the Reference Banks’ pro rata share of such Borrowing to
be outstanding during such Interest Period and for a period equal to such
Interest Period.
 
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.10(b).
 
“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period for
each Eurodollar Rate Advance means the reserve percentage applicable to such
Lender during such Interest Period (or if more than one such percentage shall be
so applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) then applicable to such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurodollar Rate Advances is determined)
having a term equal to such Interest Period.
 
“Events of Default” has the meaning specified in Section 6.01.
 
 “Extension Effective Date” has the meaning specified in Section 2.05(c).
 
“Extension of Credit” means the making of a Borrowing, the issuance of a Letter
of Credit or the amendment of any Letter of Credit having the effect of
extending the stated termination date thereof or increasing the maximum amount
available to be drawn thereunder.  For purposes of this Agreement, a Conversion
shall not constitute an Extension of Credit.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Foreign Plan” has the meaning specified in Section 4.01(i).
 
“GAAP” has the meaning specified in Section 1.03.
 
“Gavin Lease” means that certain Lease Agreement, dated as of January 25, 1995,
as amended, between JMG Funding, Limited Partnership and Ohio Power Company.
 
“Governmental Approval” means any authorization, consent, approval, license or
exemption of, registration or filing with, or report or notice to, any
governmental body.
 
“Guaranty” of any Person means any obligation, contingent or otherwise, of such
Person (i) to pay any Debt of any other Person or (ii) incurred in connection
with the issuance by a third person of a Guaranty of Debt of any other Person
(whether such obligation arises by agreement to reimburse or indemnify such
third Person or otherwise).
 
“Hazardous Materials” means (i) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (ii) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
 
“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.
 
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below.  The duration
of each such Interest Period shall be one, two, three or six months (or, for any
Borrowing, any period specified by the Borrower that is shorter than one month,
if all Lenders agree), as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:
 
 
(i)
the Borrower may not select any Interest Period that ends after the Termination
Date;

 
 
(ii)
Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

 
 
(iii)
whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 
 
(iv)
whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
 
“JPMorgan Chase” has the meaning specified in the recital of parties to this
Agreement.
 
 “LC Issuing Bank” means, as to any Letter of Credit, KeyBank National
Association and any Lender or Affiliate of a Lender that shall agree to issue a
Letter of Credit pursuant to Section 2.03.
 
“LC Outstandings” means, on any date of determination, the sum of (i) the
undrawn stated amounts of all Letters of Credit that are outstanding on such
date plus (ii) the aggregate principal amount of all unpaid reimbursement
obligations of the Borrower on such date with respect to payments made by any LC
Issuing Bank under any Letter of Credit (excluding reimbursement obligations
that have been repaid with the proceeds of any Borrowing).
 
“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07.
 
“Letter of Credit” means any letters of credit issued by an LC Issuing Bank
pursuant to Section 2.03.
 
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
 
“Loan Documents” shall mean, collectively, the Commitment Letter, dated as of
March 6, 2006, among the Borrower, the Agent and the Co-Lead Arrangers, the Fee
Letter, dated as of March 6, 2006, among the Borrower, JPMorgan Chase and J.P.
Morgan Securities Inc., the Fee Letter, dated as of March 6, 2006, between the
Borrower and Citigroup Global Markets Inc., the Commitment Letter, dated as of
March 5, 2008, among the Borrower, the Agent and the Co-Lead Arrangers, the Fee
Letter, dated as of March 5, 2008, among the Borrower, JPMorgan Chase and J.P.
Morgan Securities Inc., the Fee Letter, dated as of March 5, 2008, between the
Borrower and Citigroup Global Markets Inc., this Agreement and any promissory
note issued pursuant to Section 2.09(d).
 
 “Margin Regulations” means Regulations T, U and X of the Board of Governors of
the Federal Reserve System, as in effect from time to time.
 
“Margin Stock” has the meaning specified in the Margin Regulations.
 
“Material Adverse Change” means any material adverse change (i) in the business,
condition (financial or otherwise) or operations of the Borrower and its
Subsidiaries, taken as a whole, or (ii) that is reasonably likely to affect the
legality, validity or enforceability of this Agreement against the Borrower or
the ability of the Borrower to perform its obligations under this Agreement.
 
“Material Adverse Effect” means a material adverse effect (i) on the business,
condition (financial or otherwise) or operations of the Borrower and its
Subsidiaries, taken as a whole, or (ii) that is reasonably likely to affect the
legality, validity or enforceability of this Agreement against the Borrower or
the ability of the Borrower to perform its obligations under this Agreement.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Moody’s Rating” shall mean, on any date of determination, the debt rating most
recently announced by Moody’s with respect to the long-term senior unsecured
debt issued by the Borrower.
 
“Multiemployer Plan” has the meaning specified in Section 4.01(i).
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“OECD” means the Organization for Economic Cooperation and Development.
 
“Outstanding Credits” means, on any date of determination, the sum of (i) the
aggregate principal amount of all Advances outstanding on such date plus (ii)
the LC Outstandings on such date.
 
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
 
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(i) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(g) hereof; (ii) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens, and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue for a period of more than 30 days or
that are being contested in good faith by appropriate proceedings; (iii) Liens
incurred or deposits made to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations; (iv)
easements, rights of way and other encumbrances on title to real property that
do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes;
(v) any judgment Lien, unless an Event of Default under Section 6.01(g) shall
have occurred and be continuing; (vi) any Lien on any asset of any Person
existing at the time such Person is merged or consolidated with or into the
Borrower or any Significant Subsidiary and not created in contemplation of  such
event; (vii) deposits made in the ordinary course of business to secure the
performance of bids, trade contracts (other than for Debt), operating leases and
surety bonds; (viii) Liens upon or in any real property or equipment acquired,
constructed, improved or held by the Borrower or any Subsidiary in the ordinary
course of business to secure the purchase price of such property or equipment or
to secure Debt incurred solely for the purpose of financing the acquisition,
construction or improvement of such property or equipment, or Liens existing on
such property or equipment at the time of its acquisition (other than any such
Liens created in contemplation of such acquisition that were not incurred to
finance the acquisition of such property); (ix) extensions, renewals or
replacements of any Lien described in clause (iii), (vi), (vii) or (ix) for the
same or a lesser amount, provided, however, that no such Lien shall extend to or
cover any properties not theretofore subject to the Lien being extended, renewed
or replaced; and (x) any other Lien not covered by the foregoing exceptions as
long as immediately after the creation of such Lien the aggregate principal
amount of Debt secured by all Liens created or assumed under this clause (x)
does not exceed 10% of Consolidated Tangible Net Assets of the Borrower.
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” has the meaning specified in Section 4.01(i).
 
“Prior Credit Agreement” has the meaning specified in the Preliminary Statement
to this Agreement.
 
 “RTO Transaction” means the transfer of transmission facilities to a regional
transmission organization or equivalent organization as ordered by the Federal
Energy Regulatory Commission.
 
“Reference Banks” means JPMorgan Chase, Citicorp USA, Inc. and any substitute
Lender as may be selected from time to time to act as a Reference Bank hereunder
by the Administrative Agent and the Borrower.
 
“Register” has the meaning specified in Section 8.07(d).
 
“Regulatory Change” means the adoption, issuance, promulgation, implementation
or enactment after the date hereof of any Applicable Law, interpretation,
directive, request or guideline (whether or not having the force of law), or any
change therein or in the administration or enforcement thereof, including any
such action that imposes, increases or modifies any Tax, reserve requirement,
insurance charge, special deposit requirement, assessment or capital adequacy
requirement.
 
“Request for Issuance” means a request made pursuant to Section 2.03 in the form
of Exhibit B.
 
“Required Lenders” means at any time Lenders owed at least 51% of the then
aggregate unpaid principal amount of the Advances owing to Lenders, or, if no
such principal amount is then outstanding, Lenders having at least 51% in
interest of the Commitments.
 
“Restructuring Law” means Texas Senate Bill 7, as enacted by the Legislature of
the State of Texas and signed into law on June 18, 1999, Ohio Senate Bill No. 3,
as enacted by the General Assembly of the State of Ohio and signed into law on
July 6, 1999, or any similar law applicable to the Borrower or any Subsidiary of
the Borrower governing the deregulation or restructuring of the electric power
industry.
 
“SEC” means the United States Securities and Exchange Commission.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.
 
“S&P Rating” shall mean, on any date of determination, the rating most recently
announced by S&P with respect to the long-term senior unsecured debt issued by
the Borrower.
 
“Significant Subsidiary” means, at any time, any Subsidiary of the Borrower that
constitutes at such time a “significant subsidiary” of the Borrower, as such
term is defined in Regulation S-X of the SEC as in effect on the date hereof (17
C.F.R. Part 210); provided, however, that “total assets” as used in Regulation
S-X shall not include securitization transition assets on the balance sheet of
any Subsidiary resulting from the issuance of transition bonds or other asset
backed securities of a similar nature.
 
“Stranded Cost Recovery Bonds” means securities, however denominated, that are
issued by the Borrower or any Consolidated Subsidiary of the Borrower that are
(i) non-recourse to the Borrower and its Significant Subsidiaries (other than
for failure to collect and pay over the charges referred to in clause (ii)
below) and (ii) payable solely from transition or similar charges authorized by
law (including, without limitation, any “financing order”, as such term is
defined in the Texas Utilities Code) to be invoiced to customers of any
Subsidiary of the Borrower or to retail electric providers.
 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (i) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (ii) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (iii) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
 
“Tax” means any levy, impost, deduction, charge or withholding, and all
liabilities with respect thereto, imposed by any governmental authority upon a
Person or upon its assets, revenues, income, capital or profits.
 
“Termination Date” means the earlier to occur of (i) March 30, 2011 or such
later date that may be established for any Lender from time to time pursuant to
Section 2.05 hereof, and (ii) the date of termination in whole of the
Commitments available to the Borrower pursuant to Section 2.07 or 6.01.
 
“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.
 
“Utilization Fee Rate” means, at any time, the rate per annum set forth below
next to the Applicable Rating Level in effect at such time:
 
Applicable
Rating Level
Utilization
Fee Rate
1
0.05%
2
0.05%
3
0.05%
4
0.05%
5
0.05%
6
0.05%



A change in the Utilization Fee Rate resulting from a change in the Applicable
Rating Level shall become effective upon the date of public announcement of a
change in the Moody’s Rating or the S&P Rating that results in a change in the
Applicable Rating Level.
 
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
Persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
 
SECTION 1.02. Computation of Time Periods.
 
In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.
 
SECTION 1.03. Accounting Terms.
 
All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles consistent with those
applied in the preparation of the financial statements referred to in Section
4.01(f) (“GAAP”).
 
SECTION 1.04. Other Interpretive Provisions.
 
As used herein, except as otherwise specified herein, (i) references to any
Person include its successors and assigns and, in the case of any governmental
authority, any Person succeeding to its functions and capacities; (ii)
references to any Applicable Law include amendments, supplements and successors
thereto; (iii) references to specific sections, articles, annexes, schedules and
exhibits are to this Agreement; (iv) words importing any gender include the
other gender; (v) the singular includes the plural and the plural includes the
singular; (vi) the words “including”, “include” and “includes” shall be deemed
to be followed by the words “without limitation”; (vii) captions and headings
are for ease of reference only and shall not affect the construction hereof; and
(viii) references to any time of day shall be to New York City time unless
otherwise specified.
 
 
ARTICLE II
 
 
AMOUNTS AND TERMS OF THE ADVANCES
 
SECTION 2.01. The Advances.
 
(a) Each Lender severally agrees, on the terms and conditions hereinafter set
forth, to make Advances to the Borrower from time to time on any Business Day
during the period from the date hereof until the Termination Date in an
aggregate outstanding amount not to exceed at any time such Lender’s Available
Commitment at such time.  Each Borrowing shall be in an amount not less than
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and shall
consist of Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitment Percentages.  Within the limits of each
Lender’s Commitment and as hereinabove and hereinafter provided, the Borrower
may request Borrowings hereunder, and repay or prepay Advances pursuant to
Section 2.13 and utilize the resulting increase in the Available Commitments for
further Borrowings in accordance with the terms hereof.
 
(b) In no event shall the Borrower be entitled to request or receive any
Borrowing that would cause the aggregate Outstanding Credits to exceed the
Commitments.
 
SECTION 2.02. Making the Advances.
 
(a) Each Borrowing shall be made on notice, given not later than 11:00 A.M. on
the third Business Day prior to the date of the proposed Borrowing in the case
of a Borrowing consisting of Eurodollar Rate Advances, or not later than 9:30
A.M. on the date of the proposed Borrowing in the case of a Borrowing consisting
of Base Rate Advances, by the Borrower to the Administrative Agent, which shall
give to each Lender prompt notice thereof by telecopier or telex.  Each such
notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed
immediately in writing, or telecopier or telex in substantially the form of
Exhibit A hereto, specifying therein the requested (i) Borrowing Date for such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, and (iv) in the case of a Borrowing consisting of
Eurodollar Rate Advances, the initial Interest Period for each such
Advance.  Each Lender shall, before 12:00 noon on the applicable Borrowing Date,
make available for the account of its Applicable Lending Office to the
Administrative Agent at the Agent’s Account, in same day funds, such Lender’s
ratable portion of the Borrowing to be made on such Borrowing Date.  After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
promptly make such funds available to the Borrower in such manner as the
Borrower shall have specified in the applicable Notice of Borrowing and as shall
be reasonably acceptable to the Administrative Agent.
 
(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $10,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.11(c), 2.11(f) or 2.15, and (ii) there shall be not more than 20
Borrowings at any one time outstanding.
 
(c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower.  In the case of any Borrowing that the related Notice of Borrowing
specifies is to comprise Eurodollar Rate Advances, the Borrower shall indemnify
each Lender against any loss, cost or expense incurred by such Lender as a
result of any failure to fulfill on or before the date specified in such Notice
of Borrowing for such Borrowing the applicable conditions set forth in Article
III, including, without limitation, any loss (including loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Advance to be
made by such Lender as part of such Borrowing when such Advance, as a result of
such failure, is not made on such date.
 
(d) Unless the Administrative Agent shall have received notice by telegram,
telex or telecopier from a Lender prior to any Borrowing Date or, in the case of
a Base Rate Advance, prior to the time of Borrowing, that such Lender will not
make available to the Administrative Agent such Lender’s Advance as part of the
Borrowing to be made on such Borrowing Date, the Administrative Agent may assume
that such Lender has made such portion available to the Administrative Agent on
such Borrowing Date in accordance with subsection (a) of this Section 2.02, and
the Administrative Agent may (but it shall not be required to), in reliance upon
such assumption, make available to the Borrower on such date a corresponding
amount.  If and to the extent that such Lender shall not have so made such
Advance available to the Administrative Agent, such Lender and the Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount, together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to Advances comprising such Borrowing and
(ii) in the case of such Lender, the Federal Funds Rate.  If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Advance as part of such Borrowing for
purposes of this Agreement.
 
(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
 
SECTION 2.03. Letters of Credit.
 
(a) The Borrower may from time to time appoint one or more Lenders (with the
consent of any such Lender, which consent may be withheld in the sole discretion
of each Lender) to act, either directly or through an Affiliate of such Lender,
as an LC Issuing Bank hereunder.  Any such appointment and the terms thereof
shall be evidenced in a separate written agreement executed by the Borrower and
the relevant LC Issuing Bank, a copy of which agreement shall be delivered by
the Borrower to the Administrative Agent.  The Administrative Agent shall give
prompt notice of any such appointment to the other Lenders.  Upon such
appointment, if and for so long as such Lender shall have any obligation to
issue any Letters of Credit hereunder or any Letter of Credit issued by such
Lender shall remain outstanding, such Lender shall be deemed to be, and shall
have all the rights and obligations of, an “LC Issuing Bank” under this
Agreement.
 
(b) Subject to the terms and conditions hereof, each Letter of Credit shall be
issued (or the stated maturity thereof extended or terms thereof modified or
amended) on not less than one Business Day’s prior notice thereof by delivery of
a Request for Issuance to the Administrative Agent (which shall promptly
distribute copies thereof to the Lenders) and the relevant LC Issuing Bank for
the account of the Borrower or any of its Subsidiaries; provided that the
Borrower shall be the account party for the purposes of this Agreement and shall
have the reimbursement obligations with respect thereto.  Each Letter of Credit
shall be issued in a form acceptable to the LC Issuing Bank.  Each Request for
Issuance shall specify (i) the identity of the relevant LC Issuing Bank, (ii)
the date (which shall be a Business Day) of issuance of such Letter of Credit
(or the date of effectiveness of such extension, modification or amendment) and
the stated expiry date thereof (which shall be no later than the eighth Business
Day preceding the Termination Date), (iii) the proposed stated amount of such
Letter of Credit (which amount shall not (A) be less than $100,000 and (B) be
subject to any automatic increase provisions), (iv) the name and address of the
beneficiary of such Letter of Credit and (v) a statement of drawing conditions
applicable to such Letter of Credit, and if such Request for Issuance relates to
an amendment or modification of a Letter of Credit, it shall be accompanied by
the consent of the beneficiary of the Letter of Credit thereto.  Each Request
for Issuance shall be irrevocable unless modified or rescinded by the Borrower
not less than two days prior to the proposed date of issuance (or effectiveness)
specified therein.  Not later than 12:00 noon on the proposed date of issuance
(or effectiveness) specified in such Request for Issuance, and upon fulfillment
of the applicable conditions precedent and the other requirements set forth
herein, the relevant LC Issuing Bank shall issue (or extend, amend or modify)
such Letter of Credit and provide notice and a copy thereof to the
Administrative Agent, which shall promptly furnish copies thereof to the
Lenders; provided that the LC Issuing Bank shall not issue or amend any Letter
of Credit if such LC Issuing Bank has received notice from the Administrative
Agent that the applicable conditions precedent have not been satisfied.
 
(c) No Letter of Credit shall be requested or issued hereunder if, after the
issuance thereof, (i) the Outstanding Credits would exceed the aggregate
Commitments, (ii) the LC Outstandings would exceed $750,000,000 at any time
prior to entry of a final non-appealable judgment in the BofA Litigation, or
(iii) the LC Outstandings would exceed $600,000,000 at any time after entry of a
final non-appealable judgment in the BofA Litigation.
 
(d) The Borrower hereby agrees to pay to the Administrative Agent for the
account of each LC Issuing Bank and, if they shall have purchased participations
in the reimbursement obligations of the Borrower pursuant to subsection (e)
below, the participating Lenders, on demand made by such LC Issuing Bank to the
Borrower, on and after each date on which such LC Issuing Bank shall pay any
amount under any Letter of Credit issued by such LC Issuing Bank, a sum equal to
the amount so paid plus interest on such amount from the date so paid by such LC
Issuing Bank until repayment to such LC Issuing Bank in full at a fluctuating
interest rate per annum equal to the interest rate applicable to Base Rate
Advances plus, if any amount paid by such LC Issuing Bank under a Letter of
Credit is not reimbursed by the Borrower within three Business Days, 2%.
 
(e) If any LC Issuing Bank shall not have been reimbursed in full for any
payment made by such LC Issuing Bank under a Letter of Credit issued by such LC
Issuing Bank on the date of such payment, such LC Issuing Bank shall give the
Administrative Agent and each Lender prompt notice thereof (an “LC Payment
Notice”) no later than 12:00 noon on the Business Day immediately succeeding the
date of such payment by such LC Issuing Bank.  Each Lender severally agrees to
purchase a participation in the reimbursement obligation of the Borrower to such
LC Issuing Bank by paying to the Administrative Agent for the account of such LC
Issuing Bank an amount equal to such Lender’s Commitment Percentage of such
unreimbursed amount paid by such LC Issuing Bank, plus interest on such amount
at a rate per annum equal to the Federal Funds Rate from the date of the payment
by such LC Issuing Bank to the date of payment to such LC Issuing Bank by such
Lender.  Each such payment by a Lender shall be made not later than 3:00 P.M. on
the later to occur of (i) the Business Day immediately following the date of
such payment by such LC Issuing Bank and (ii) the Business Day on which such
Lender shall have received an LC Payment Notice from such LC Issuing Bank.  Each
Lender’s obligation to make each such payment to the Administrative Agent for
the account of such LC Issuing Bank shall be several and shall not be affected
by the occurrence or continuance of a Default or the failure of any other Lender
to make any payment under this Section 2.03(e).  Each Lender further agrees that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
 
(f) The failure of any Lender to make any payment to the Administrative Agent
for the account of any LC Issuing Bank in accordance with subsection (e) above
shall not relieve any other Lender of its obligation to make payment, but no
Lender shall be responsible for the failure of any other Lender.  If any Lender
(a “non-performing Lender”) shall fail to make any payment to the Administrative
Agent for the account of any LC Issuing Bank in accordance with subsection (e)
above within five Business Days after the LC Payment Notice relating thereto,
then, for so long as such failure shall continue, such LC Issuing Bank shall be
deemed, for purposes of Sections 6.01 and 8.01 hereof, to be a Lender owed a
Borrowing in an amount equal to the outstanding principal amount due and payable
by such non-performing Lender to the Administrative Agent for the account of
such LC Issuing Bank pursuant to subsection (e) above.  Any non-performing
Lender and the Borrower (without waiving any claim against such Lender for such
Lender’s failure to purchase a participation in the reimbursement obligations of
the Borrower under subsection (e) above) severally agree to pay to the
Administrative Agent for the account of such LC Issuing Bank forthwith on demand
such amount, together with interest thereon for each day from the date such
Lender would have purchased its participation had it complied with the
requirements of subsection (e) above until the date such amount is paid to the
Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to Base Rate Advances plus, if any amount paid by such LC
Issuing Bank under a Letter of Credit is not reimbursed by the Borrower within
three Business Days, 2%, in accordance with Section 2.03(d), and (ii) in the
case of such Lender, the Federal Funds Rate.
 
(g) The payment obligations of each Lender under Section 2.03(e) and of the
Borrower under this Agreement in respect of any payment under any Letter of
Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including,
without limitation, the following circumstances:
 
(i) any lack of validity or enforceability of this Agreement or any other
agreement or instrument relating thereto or to such Letter of Credit;
 
(ii) any amendment or waiver of, or any consent to departure from, the terms of
this Agreement or such Letter of Credit;
 
(iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary, or any transferee, of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any LC Issuing Bank, or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby, thereby or
by such Letter of Credit, or any unrelated transaction;
 
(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
 
(v) payment in good faith by any LC Issuing Bank under the Letter of Credit
issued by such LC Issuing Bank against presentation of a draft or certificate
that does not comply with the terms of such Letter of Credit;
 
(vi) the use that may be made of any Letter of Credit by, or any act or omission
of, the beneficiary of any Letter of Credit (or any Person for which the
beneficiary may be acting); or
 
(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.
 
(h) Without limiting any other provision of this Section 2.03, for purposes of
this Section 2.03 any LC Issuing Bank may rely upon any oral, telephonic,
telegraphic, facsimile, electronic, written or other communication believed in
good faith to have been authorized by the Borrower, whether or not given or
signed by an authorized Person of the Borrower.
 
(i) The Borrower assumes all risks of the acts and omissions of any beneficiary
or transferee of any Letter of Credit.  Neither any LC Issuing Bank, the Lenders
nor any of their respective officers, directors, employees, agents or Affiliates
shall be liable or responsible for  (i) the use that may be made of such Letter
of Credit or any acts or omissions of any beneficiary or transferee thereof in
connection therewith; (ii) the validity, sufficiency or genuineness of
documents, or of any endorsement thereon, even if such documents should prove to
be in any or all respects invalid, insufficient, fraudulent or forged; (iii)
payment by any LC Issuing Bank against presentation of documents that do not
comply with the terms of such Letter of Credit, including failure of any
documents to bear any reference or adequate reference to such Letter of Credit;
or (iv) any other circumstances whatsoever in making or failing to make payment
under such Letter of Credit, except that the Borrower and each Lender shall have
the right to bring suit against each LC Issuing Bank, and each LC Issuing Bank
shall be liable to the Borrower and any Lender, to the extent of any direct, as
opposed to consequential, damages suffered by the Borrower or such Lender that
the Borrower or such Lender proves were caused by such LC Issuing Bank’s willful
misconduct or gross negligence, including, in the case of the Borrower, such LC
Issuing Bank’s willful failure to make timely payment under such Letter of
Credit following the presentation to it by the beneficiary thereof of a draft
and accompanying certificate(s) that strictly comply with the terms and
conditions of such Letter of Credit.  In furtherance and not in limitation of
the foregoing, each LC Issuing Bank may accept sight drafts and accompanying
certificates presented under the Letter of Credit issued by such LC Issuing Bank
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and
payment against such documents shall not constitute willful misconduct or gross
negligence by such LC Issuing Bank. Notwithstanding the foregoing, no Lender
shall be obligated to indemnify the Borrower for damages caused by any LC
Issuing Bank’s willful misconduct or gross negligence.
 
SECTION 2.04. Fees.
 
(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee on the aggregate unused amount of such Lender’s
Commitment from the date hereof in the case of each Initial Lender and from the
effective date specified in the Assignment and Acceptance pursuant to which it
became a Lender in the case of each other Lender until the Termination Date,
payable quarterly in arrears on the last day of each March, June, September and
December, commencing June 30, 2006, and ending on the Termination Date.  The
commitment fee for any period will be equal to the Commitment Fee Rate in effect
from time to time during such period, times the Commitments minus the aggregate
principal amount of Advances outstanding during such period.
 
(b) The Borrower shall pay to the Administrative Agent such fees as may from
time to time be agreed between the Borrower and the Administrative Agent.
 
(c) The Borrower shall pay to the Administrative Agent for the account of each
Lender a fee (the “LC Fee”) on the average daily aggregate principal amount of
each such Lender’s Commitment Percentage of the LC Outstandings from the date
hereof until the later to occur of the Termination Date and the date on which no
Letters of Credit are outstanding, payable on the last day of each March, June,
September and December (commencing on June 30, 2006), and on such later date, at
a rate equal at all times to the Applicable Margin in effect from time to time
for Eurodollar Rate Advances.
 
(d) The Borrower shall pay to each LC Issuing Bank such fees for the issuance
and maintenance of Letters of Credit issued by such LC Issuing Bank and for
drawings thereunder as may be separately agreed between the Borrower and such LC
Issuing Bank.
 
SECTION 2.05. Extension of the Termination Date.
 
(a) Not earlier than 60 days prior to, nor later than 30 days prior to March 30
of each year, the Borrower may request by notice made to the Administrative
Agent (which shall promptly notify the Lenders thereof) a one-year extension of
the Termination Date.   Each Lender shall notify the Administrative Agent by the
date specified by the Administrative Agent (which date shall be a Business Day
and shall not be less than 15 days prior to, nor more than 30 days prior to, the
Extension Effective Date) that either (A) such Lender declines to consent to
extending the Termination Date or (B) such Lender consents to extending the
Termination Date.  Any Lender not responding within the above time period shall
be deemed not to have consented to extending the Termination Date.  The
Administrative Agent shall, after receiving the notifications from all of the
Lenders or the expiration of such period, whichever is earlier, notify the
Borrower and the Lenders of the results thereof.  The Borrower may request no
more than two extensions pursuant to this Section.
 
(b) If any Lender declines, or is deemed to have declined, to consent to such
request for extension (each a “Declining Lender”), the Borrower shall have the
right to replace such Declining Lender in accordance with Section 8.07(i).
 
(c) If the Required Lenders have consented to the extension of the Termination
Date, the Termination Date shall be extended (solely with respect each Lender
that consented to the extension) to the date that is one year after the
then-effective Termination Date, effective as of the date to be determined by
the Administrative Agent and the Borrower (the “Extension Effective Date”).  On
or prior to the Extension Effective Date, the Borrower shall deliver to the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent (i) the resolutions of the Borrower authorizing such extension, certified
as being in effect as of the Extension Effective Date and the related incumbency
certificate of the Borrower, (ii) a favorable opinion of counsel for the
Borrower (which may be an attorney of American Electric Power Service
Corporation), as to such matters as any Lender through the Administrative Agent
may reasonably request and (iii) a certificate of the Borrower stating that on
and as of such Extension Effective Date, and after giving effect to the
extension to be effective on such date, all conditions precedent to an Extension
of Credit are true and correct.   Promptly following such Extension Effective
Date, the Administrative Agent shall distribute an amended Schedule I to this
Agreement (which shall thereafter be incorporated into this Agreement) to
reflect any changes in the Lenders, the Commitments and each Lender’s Commitment
Percentage as of such Extension Effective Date.
 
SECTION 2.06. Increase of the Commitments.
 
(a) The Borrower may, from time to time, request by notice to the Administrative
Agent, to increase the Commitments by a maximum aggregate amount of
$500,000,000, by designating one or more Eligible Assignees reasonably
acceptable to the Administrative Agent that agree to accept all or a portion of
such additional Commitments (each a “Designated Lender”).  The Borrower may
elect to remove or replace any such designated Eligible Assignee at any time
prior to the effective date of such increase.
 
(b) The Administrative Agent shall promptly notify the Designated Lenders.  Each
Designated Lender shall notify the Administrative Agent by the date specified by
the Administrative Agent (which date shall be a Business Day) that either (A)
such Designated Lender declines to accept its additional Commitments or (B) such
Designated Lender consents to accept its additional Commitments.  Any Designated
Lender not responding on or prior to the date specified by the Administrative
Agent shall be deemed not to have consented to accept its additional
Commitments. The Administrative Agent shall, after receiving the notifications
from all of the Designated Lenders or following the date specified in the notice
to such Designated Lenders, whichever is earlier, notify the Borrower and the
Lenders of the results thereof and the effective date of any additional
Commitments.  The Borrower shall deliver a certificate signed by a duly
authorized officer of the Borrower to the Administrative Agent, dated as of the
effective date of such additional Commitments, stating that all conditions
precedent to an Extension of Credit are true and correct on and as of such
effective date.
 
(c) Promptly following the effective date of any Commitment increase pursuant to
this Section 2.06, (i) the Administrative Agent shall distribute an amended
Schedule I to this Agreement (which shall thereafter be incorporated into this
Agreement) to reflect any changes in Lenders, the Commitments and each Lender’s
Commitment Percentage as of such effective date and (ii) the Borrower shall
prepay the outstanding Borrowings (if any) in full, and shall simultaneously
make new Borrowings hereunder in an amount equal to such prepayment, so that,
after giving effect thereto, the Borrowings are held ratably by the Lenders in
accordance with their respective Commitments (after giving effect to such
Commitment increase).  Prepayments made under this clause (c) shall not be
subject to the notice requirements of Section 2.13.
 
(d) Notwithstanding any provision contained herein to the contrary, from and
after the date of any Commitment increase and the making of any Advances on such
date pursuant to clause (c)(ii) above, all calculations and payments of fees and
of interest on the Advances shall take into account the actual Commitment of
each Lender and the principal amount outstanding of each Advance made by such
Lender during the relevant period of time.
 
SECTION 2.07. Termination or Reduction of the Commitments.
 
(a) The Borrower shall have the right, upon at least three Business Days’ notice
to the Administrative Agent, to terminate in whole or reduce ratably in part the
Available Commitments, provided that (i) each partial reduction shall be in the
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and (ii) no such termination or reduction shall be made that would
reduce the aggregate Commitments to an amount less than the Outstanding Credits
on the date of such termination or reduction.
 
(b) The Commitments shall automatically be terminated on the Termination Date.
 
(c) Once terminated, a Commitment or any portion thereof may not be reinstated.
 
SECTION 2.08. Repayment of Advances.
 
(a) The Borrower shall repay to the Administrative Agent for the account of each
Lender on the Termination Date with respect to such Lender the aggregate
principal amount of the Advances made by such Lender to the Borrower then
outstanding.
 
(b) If at any time (i) the aggregate principal amount of Advances outstanding
exceed the aggregate Commitments, the Borrower shall pay or prepay so much of
the Borrowings as shall be necessary in order that the principal amount of
Advances outstanding will not exceed the Commitments.
 
SECTION 2.09. Evidence of Indebtedness.
 
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness to such Lender resulting from each
Advance made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
 
(b) The Administrative Agent shall maintain accounts in which it will record (i)
the amount of each Advance made hereunder, the Type of each Advance made and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.
 
(c) The entries made in the accounts maintained pursuant to subsections (a) and
(b) of this Section 2.09 shall, to the extent permitted by Applicable Law, be
prima facie evidence of the existence and amounts of the obligations therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrower to repay the Advances and
interest thereon in accordance with their terms.
 
(d) Any Lender may request that any Advances made by it be evidenced by one or
more promissory notes.  In such event, the Borrower shall prepare, execute and
deliver to such Lender one or more promissory notes payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its assignees) and
in a form approved by the Administrative Agent.  Thereafter, the Advances
evidenced by such promissory notes and interest thereon shall at all times
(including after assignment pursuant to Section 8.07) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein.
 
SECTION 2.10. Interest on Advances.
 
The Borrower shall pay interest on the unpaid principal amount of each Advance
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:
 
(a) Base Rate Advances.  During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate
plus (y) the Applicable Margin for Base Rate Advances in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.  
 
(b) Eurodollar Rate Advances.  During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin for Eurodollar
Rate Advances in effect from time to time, payable in arrears on the last day of
such Interest Period and, if such Interest Period has a duration of more than
three months, on each day that occurs during such Interest Period every three
months from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.  
 
(c) Additional Interest on Eurodollar Rate Advances.  The Borrower shall pay to
each Lender, so long as such Lender shall be required under regulations of the
Board of Governors of the Federal Reserve System to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, additional interest on the unpaid principal amount of each
Eurodollar Rate Advance of such Lender, from the date of such Advance until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (i) the Eurodollar Rate for the
Interest Period for such Advance from (ii) the rate obtained by dividing such
Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage of such Lender for such Interest Period, payable on each date on
which interest is payable on such Advance.  Such additional interest shall be
determined by such Lender and notified to the Borrower through the
Administrative Agent.
 
SECTION 2.11. Interest Rate Determination.
 
(a) To the extent required hereunder, each Reference Bank agrees to furnish to
the Administrative Agent timely information for the purpose of determining each
Eurodollar Rate.  If fewer than two Reference Banks furnish such timely
information to the Administrative Agent for the purpose of determining any such
rate, the Administrative Agent shall determine such interest rate on the basis
of timely information furnished by the remaining Reference Bank.
 
(b) The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Administrative Agent
for purposes of Section 2.10(a) or (b), and, if applicable, the applicable rate,
if any, furnished by each Reference Bank for the purpose of determining the
applicable interest rate under Section 2.10(b).
 
(c) If, with respect to any Eurodollar Rate Advances, (i) the Required Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Required Lenders
of making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, or (ii) the Reference Banks notify the Administrative
Agent that adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of Eurodollar Rate,
the Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon (A) each Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance,
and (B) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
 
(d) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Administrative Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
 
(e) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.
 
(f) Upon the occurrence and during the continuance of any Event of Default, (i)
each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.
 
SECTION 2.12. Optional Conversion of Advances.
 
The Borrower may on any Business Day, upon notice given to the Administrative
Agent not later than 12:00 noon on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.11 and 2.15,
Convert all or any part of Advances of one Type comprising the same Borrowing
into Advances of the other Type or of the same Type but having a new Interest
Period; provided, however, that any Conversion of Eurodollar Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(b) and no Conversion of any Advances shall result in
more separate Borrowings than permitted under Section 2.02(b).  Each such notice
of a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance.  Each notice of Conversion shall be
irrevocable and binding on the Borrower.
 
SECTION 2.13. Optional Prepayments of Advances.
 
The Borrower may, upon at least two Business Days’ notice, in the case of
Eurodollar Rate Advances, and upon notice not later than 11:00 A.M. (New York
time) on the date of prepayment, in the case of Base Rate Advances, to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and, if such notice is given, the Borrower shall prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the event of any such prepayment of a Eurodollar Rate Advance, the Borrower
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(c).
 
SECTION 2.14. Increased Costs.
 
(a) If, due to any Regulatory Change, there shall be any increase in the cost to
any Lender of agreeing to make or making, funding or maintaining any Extension
of Credit (excluding for purposes of this Section 2.14 any such increased costs
resulting from (i) Taxes or Other Taxes (as to which Section 2.17 shall govern)
and (ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then the Borrower shall from time to time,
promptly upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost.  Each Lender will promptly notify the Borrower of any
determination made by it referred to above, but the failure to give such notice
shall not affect such Lender’s right to compensation, provided, however, that
the Borrower shall not be required to pay such additional amounts in respect of
any Regulatory Change for any period ending prior to the date that is 180 days
prior to the giving of the notice of the determination of such additional
amounts (unless such period shall have commenced after the date that such Lender
notified the Borrower that additional amounts were payable as a result of such
Regulatory Change); except, if such Regulatory Change shall have been imposed
retroactively, for the period from the effective date of such Regulatory Change
to the date that is 180 days after the first date on which such Lender
reasonably should have had knowledge of such Regulatory Change.
 
(b) If any Lender determines that any Regulatory Change affects or would affect
the amount of capital required or expected to be maintained by such Lender or
any corporation controlling such Lender and that the amount of such capital is
increased by or based upon the existence of such Lender’s commitment to make
Extensions of Credit hereunder and other commitments of this type, then, upon
demand by such Lender (with a copy of such demand to the Administrative Agent),
the Borrower shall pay to the Administrative Agent for the account of such
Lender, promptly upon demand from time to time and as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender’s commitment to make Extensions of Credit hereunder; provided, however,
that the Borrower shall not be required to pay such additional amounts in
respect of any Regulatory Change for any period ending prior to the date that is
180 days prior to the making of such Lender’s initial request for such
additional amounts (unless such period shall have commenced after the date that
such Lender notified the Borrower that additional amounts were payable as a
result of such Regulatory Change); except, if such Regulatory Change shall have
been imposed retroactively, for the period from the effective date of such
Regulatory Change to the date that is 180 days after the first date on which
such Lender reasonably should have had knowledge of such Regulatory Change.
 
(c) In making the determinations contemplated by Sections 2.14(a) and (b), each
Lender may make such estimates, assumptions, allocations and the like that such
Lender in good faith determines to be appropriate, and such Lender’s selection
thereof in accordance with this Section 2.14(c), and the determinations made by
such Lender on the basis thereof, shall be final, binding and conclusive upon
the Borrower, except, in the case of such determinations, for manifest errors in
computation or transmission.  Each Lender shall furnish to the Borrower upon
request a certificate explaining the basis for any amounts claimed by it under
Section 2.14(a) or (b), provided, that no Lender shall be required to disclose
in any such certificate any confidential information relating to such Lender or
any Person controlling such Lender.
 
SECTION 2.15. Illegality.
 
If due to any Regulatory Change it shall become unlawful or impossible for any
Lender (or its Eurodollar Lending Office) to make, maintain or fund its
Eurodollar Rate Advances, and such Lender shall so notify the Administrative
Agent, the Administrative Agent shall forthwith give notice thereof to the other
Lenders and the Borrower, whereupon, until such Lender notifies the Borrower and
the Administrative Agent that the circumstances giving rise to such suspension
no longer exist, the obligation of such Lender to make Eurodollar Rate Advances,
or to Convert outstanding Advances into Eurodollar Rate Advances, shall be
suspended.  Before giving any notice to the Administrative Agent pursuant to
this Section 2.15, such Lender shall use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions applicable to such Lender)
to designate a different Eurodollar Lending Office if such designation would
avoid the need for giving such notice and would not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender.  If such notice is given,
each Eurodollar Rate Advance of such Lender then outstanding shall be converted
to a Base Rate Advance either (i) on the last day of the then current Interest
Period applicable to such Eurodollar Rate Advance if such Lender may lawfully
continue to maintain and fund such Advance to such day or (ii) immediately if
such Lender shall determine that it may not lawfully continue to maintain and
fund such Advance to such day.
 
SECTION 2.16. Payments and Computations.
 
(a) The Borrower shall make each payment to be made by it hereunder not later
than 1:00 P.M. on the day when due in Dollars to the Administrative Agent at the
Agent’s Account in same day funds without condition or deduction for any
counterclaim, defense, recoupment or setoff.  The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or commitment fees ratably (other than amounts payable
pursuant to Section 2.10(c), 2.14, 2.17 or 8.04(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.  Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.
 
(b) The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder, after any applicable grace
period, to charge from time to time against any or all of the Borrower’s
accounts with such Lender any amount so due.
 
(c) All computations of interest based on the rate referred to in clause (i) of
the definition of the “Base Rate” contained in Section 1.01 shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of commitment fees and LC Fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, commitment fees or LC Fees are
payable.  Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or commitment fees, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurodollar Rate Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.
 
(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to a Lender hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date, and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender.  If and to the extent that the Borrower shall not
have so made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.
 
SECTION 2.17. Taxes.
 
(a) Any and all payments by the Borrower hereunder shall be made, in accordance
with Section 2.16, free and clear of and without deduction for any and all
present or future Taxes, excluding, in the case of each Lender and the
Administrative Agent, Bank Taxes.  If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to any Lender
or the Administrative Agent, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.17) such Lender or
the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall, to the fullest extent
permitted by Applicable Law, pay the full amount deducted to the relevant
taxation authority or other authority in accordance with Applicable Law.
 
(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made by the Borrower hereunder or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement (hereinafter referred to as “Other Taxes”).
 
(c) The Borrower shall indemnify each Lender and the Administrative Agent for
and hold it harmless against the full amount of Taxes or Other Taxes
attributable to the Borrower (including, without limitation, taxes of any kind
imposed by any jurisdiction on amounts payable under this Section 2.17), but
excluding Bank Taxes, imposed on or paid by such Lender or the Administrative
Agent (as the case may be) and any liability (including penalties, interest and
expenses that do not arise from such Lender’s failure timely to give notice
thereof or request payment pursuant to this Section 2.17) arising therefrom or
with respect thereto.  This indemnification shall be made within 30 days from
the date such Lender or the Administrative Agent (as the case may be) makes
written demand therefor.
 
(d) Within 30 days after the date of any payment by the Borrower of Taxes, the
Borrower shall furnish to the Administrative Agent, at its address referred to
in Section 8.02, the original or a certified copy of a receipt evidencing such
payment.  In the case of any payment hereunder by or on behalf of the Borrower
through an account or branch outside the United States or by or on behalf of the
Borrower by a payor that is not a United States person, if the Borrower
determines that no Taxes are payable in respect thereof, the Borrower shall
furnish, or shall cause such payor to furnish, to the Administrative Agent, at
such address, an opinion of counsel reasonably acceptable to the Administrative
Agent stating that such payment is exempt from Taxes.  For purposes of this
subsection (d) and subsection (e), the terms “United States” and “United States
person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code.
 
(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as requested in writing by the Borrower
(but only so long as such Lender remains lawfully able to do so), shall provide
each of the Administrative Agent and the Borrower with two original Internal
Revenue Service Form W-8BEN or W-8ECI, as appropriate, or any successor or other
form prescribed by the Internal Revenue Service, certifying that such Lender is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement.  If the form provided by a Lender at the
time such Lender first becomes a party to this Agreement indicates a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered excluded from Taxes unless and until such Lender
provides the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such form; provided, however, that, if at the date of
the Assignment and Acceptance pursuant to which a Lender assignee becomes a
party to this Agreement, the Lender assignor was entitled to payments under
subsection (a) in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender assignee on such date.  If any form or
document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN
or W-8ECI, that the Lender reasonably considers to be confidential, the Lender
shall give notice thereof to the Borrower and shall not be obligated to include
in such form or document such confidential information.
 
(f) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.17(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.17(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form required
hereunder, the Borrower shall take such steps as the Lender shall reasonably
request to assist the Lender to recover such Taxes.
 
SECTION 2.18. Sharing of Payments, Etc.
 
If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) on account of the Advances
owing to it (other than pursuant to Section 2.10(c), 2.14, 2.17 or 8.04(c) or in
respect of Eurodollar Rate Advances converted into Base Rate Advances pursuant
to Section 2.15) by the Borrower, in excess of its ratable share of payments on
account of the Advances to the Borrower, obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
such Advances owing to them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be rescinded and
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery together with an amount equal to such Lender’s ratable
share (according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered.  The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.18
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.
 
 
ARTICLE III
 
 
CONDITIONS PRECEDENT
 
SECTION 3.01. Conditions Precedent to Effectiveness of this Agreement and
Initial Extensions of Credit.
 
The effectiveness of this Agreement and the obligation of each Lender and of
each LC Issuing Bank, as applicable, to make the initial Extension of Credit to
be made by it hereunder shall be subject to the satisfaction of  the following
conditions precedent:
 
(a) The Administrative Agent shall have received on or before the date of such
effectiveness the following, each dated such day, in form and substance
reasonably satisfactory to the Administrative Agent in sufficient copies for
each Lender:
 
(i) Certified copies of the resolutions of the board of directors of the
Borrower approving this Agreement, and of all documents evidencing other
necessary corporate action and Governmental Approvals, if any, with respect to
this Agreement.
 
(ii) A certificate of the Secretary or Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the other documents to be delivered by the
Borrower hereunder.
 
(iii) A favorable opinion of counsel for the Borrower (which may be an attorney
of American Electric Power Service Corporation), substantially in the form of
Exhibit D hereto and as to such other matters as any Lender through the
Administrative Agent may reasonably request.
 
(iv) A favorable opinion of King & Spalding LLP, counsel for the Administrative
Agent, in the form of Exhibit E hereto.
 
(b) On such date, the following statements shall be true and the Administrative
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Borrower, dated such date, stating that:
 
          (i)  The representations and warranties of the Borrower contained in
Section 4.01 (other than the representation and warranty in Section 4.01(e) and
the representation and warranty set forth in the last sentence of Section
4.01(f)) are true and correct in all material respects on and as of such date,
as though made on and as of such date, and


          (ii)           No event has occurred and is continuing that
constitutes a Default.


(c) The Borrower shall have paid all accrued fees and expenses of the
Administrative Agent, the Co-Lead Arrangers and the Lenders (including the
accrued fees and expenses of counsel to the Administrative Agent to the extent
then due and payable).
 
(d) The Administrative Agent shall have received counterparts of this Agreement,
executed and delivered by the Borrower and the Required Lenders (as defined in
the Prior Credit Agreement).
 
(e) The Administrative Agent shall have received such other approvals, opinions
or documents as any Lender or any LC Issuing Bank through the Administrative
Agent may reasonably request.
 
SECTION 3.02. Conditions Precedent to each Extension of Credit.
 
The obligation of each Lender and the LC Issuing Bank, as applicable, to make
each Extension of Credit to be made by it hereunder (other than in connection
with any Borrowing that would not increase the aggregate principal amount of
Advances outstanding immediately prior to the making of such Borrowing) shall be
subject to the satisfaction of the conditions precedent set forth in Section
3.01 and on the date of such Borrowing:
 
(a) The following statements shall be true (and each of the giving of the
applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of any such Extension of Credit shall constitute a representation and
warranty by the Borrower that on the date of such Extension of Credit such
statements are true):
 
(i) The representations and warranties of the Borrower contained in Section 4.01
(other than the representation and warranty in Section 4.01(e) and the
representation and warranty set forth in the last sentence of Section 4.01(f))
are true and correct in all material respects on and as of the date of such
Extension of Credit, before and after giving effect to such Extension of Credit
and to the application of the proceeds therefrom, as though made on and as of
such date, and
 
(ii) No event has occurred and is continuing or would result from such Extension
of Credit or from the application of the proceeds therefrom, that constitutes a
Default.
 
(b) The Administrative Agent shall have received such other approvals, opinions
or documents as any Lender or LC Issuing Bank through the Administrative Agent
may reasonably request.
 
 
ARTICLE IV
 
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01. Representations and Warranties of the Borrower.
 
The Borrower represents and warrants as follows:
 
(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is incorporated, and
each Significant Subsidiary is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is incorporated or
otherwise organized.
 
(b) The execution, delivery and performance by the Borrower of this Agreement,
and the consummation of the transactions contemplated hereby, are within the
Borrower’s corporate powers, have been duly authorized by all necessary action,
and do not contravene (i) the Borrower’s certificate of incorporation or
by-laws, (ii) law binding or affecting the Borrower or (iii) any contractual
restriction binding on or affecting the Borrower or any of its properties.
 
(c) This Agreement has been duly executed and delivered by the Borrower.  This
Agreement is the legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, fraudulent conveyance or other
similar laws affecting the enforcement of creditors’ rights in general, and
except as the availability of the remedy of specific performance is subject to
general principles of equity (regardless of whether such remedy is sought in a
proceeding in equity or at law) and subject to requirements of reasonableness,
good faith and fair dealing.
 
(d) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Borrower of this
Agreement.
 
(e) There is no pending or threatened action, suit, investigation, litigation or
proceeding, including, without limitation, any Environmental Action, affecting
the Borrower or any of its Significant Subsidiaries before any court,
governmental agency or arbitrator that is reasonably likely to have a Material
Adverse Effect, except as disclosed in the Disclosure Documents.
 
(f) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at December 31, 2007, and the related consolidated statements of
income and cash flows of the Borrower and its Consolidated Subsidiaries for the
fiscal year then ended, accompanied by an opinion of Deloitte & Touche LLP, an
independent registered public accounting firm, copies of each of which have been
furnished to each Lender, fairly present the consolidated financial condition of
the Borrower and its Consolidated Subsidiaries as at such date and the
consolidated results of the operations of the Borrower and its Consolidated
Subsidiaries for the period ended on such date, all in accordance with generally
accepted accounting principles consistently applied.  Since December 31, 2007,
there has been no Material Adverse Change.
 
(g) No written statement, information, report, financial statement, exhibit or
schedule furnished by or on behalf of the Borrower to the Administrative Agent,
any Lender or any LC Issuing Bank in connection with the syndication or
negotiation of this Agreement or included herein or delivered pursuant hereto
contained, contains, or will contain any material misstatement of fact or
intentionally omitted, omits, or will omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were, are, or will be made, not misleading.
 
(h) Except as disclosed in the Disclosure Documents, the Borrower and each
Significant Subsidiary is in material compliance with all laws (including ERISA
and Environmental Laws) rules, regulations and orders of any governmental
authority applicable to it.
 
(i) No accumulated funding deficiency (as defined in Section 302 of ERISA and
Section 412 of the Internal Revenue Code) that could reasonably be expected to
have a Material Adverse Effect, whether or not waived, exists with respect to
any Plan.  The Borrower has not incurred, and does not presently expect to
incur, any withdrawal liability under Title IV of ERISA with respect to any
Multiemployer Plan that could reasonably be expected to have a Material Adverse
Effect.  The Borrower and each of its ERISA Affiliates have complied in all
material respects with ERISA and the Internal Revenue Code.  The Borrower and
each of its Subsidiaries have complied in all material respects with foreign law
applicable to its Foreign Plans, if any.  As used herein, the term “Plan” shall
mean an “employee pension benefit plan” (as defined in Section 3 of ERISA) which
is and has been established or maintained, or to which contributions are or have
been made or should be made according to the terms of the plan by the Borrower
or any of its ERISA Affiliates.  The term “Multiemployer Plan” shall mean any
Plan which is a “multiemployer plan” (as such term is defined in Section
4001(a)(3) of ERISA).  The term “Foreign Plan” shall mean any pension,
profit-sharing, deferred compensation, or other employee benefit plan, program
or arrangement maintained by any entity subsidiary which, under applicable local
foreign law, is required to be funded through a trust or other funding vehicle.
 
(j) The Borrower and its Subsidiaries have filed or caused to be filed all
material Federal, state and local tax returns that are required to be filed by
them, and have paid or caused to be paid all material taxes shown to be due and
payable on such returns or on any assessments received by them (to the extent
that such taxes and assessments have become due and payable) other than those
taxes contested in good faith and for which adequate reserves have been
established in accordance with GAAP.
 
(k) The Borrower is not engaged in the business of extending credit for the
purpose of buying or carrying Margin Stock, and no proceeds of any Advance will
be used to buy or carry any Margin Stock or to extend credit to others for the
purpose of buying or carrying any Margin Stock.  Not more than 25% of the assets
of the Borrower subject to the restrictions of Section 5.02(a), (c) or (d)
constitutes Margin Stock.
 
(l) Neither the Borrower nor any Significant Subsidiary is an “investment
company,” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended.  Neither the making of any Extension of Credit,
the application of the proceeds or repayment thereof by the Borrower nor the
consummation of the other transactions contemplated hereby will violate any
provision of such Act or any rule, regulation or order of the SEC thereunder.
 
(m) All Significant Subsidiaries as of the date hereof are listed on Schedule
4.01(m) hereto.
 
 
ARTICLE V
 
 
COVENANTS OF THE BORROWER
 
SECTION 5.01. Affirmative Covenants.
 
So long as any Advance or any other amount payable hereunder shall remain
unpaid, any Letter of Credit shall remain outstanding or any Lender shall have
any Commitment hereunder, the Borrower will:
 
(a) Preservation of Existence, Etc.  Preserve and maintain, and cause each
Significant Subsidiary to preserve and maintain, its corporate, partnership or
limited liability company (as the case may be) existence and all material rights
(charter and statutory) and franchises; provided, however, that the Borrower and
any Significant Subsidiary may consummate any merger or consolidation permitted
under Section 5.02(a); and provided further that neither the Borrower nor any
Significant Subsidiary shall be required to preserve any right or franchise if
(i) the board of directors of the Borrower or such Significant Subsidiary, as
the case may be, shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Borrower or such Significant
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to the Borrower or such Significant Subsidiary, as the
case may be, or to the Lenders; (ii) required in connection with or pursuant to
any Restructuring Law; or (iii) required in connection with the RTO Transaction;
and provided further, that no Significant Subsidiary shall be required to
preserve and maintain its corporate existence if (x) the loss thereof is not
disadvantageous in any material respect to the Borrower or to the Lenders or (y)
required in connection with or pursuant to any Restructuring Law or (z) required
in connection with the RTO Transaction.
 
(b) Compliance with Laws, Etc.  Comply, and cause each Significant Subsidiary to
comply, in all material respects, with Applicable Law, with such compliance to
include, without limitation, compliance with ERISA and Environmental Laws.
 
(c) Performance and Compliance with Other Agreements.  Perform and comply, and
cause each Significant Subsidiary to perform and comply, with the provisions of
each indenture, credit agreement, contract or other agreement by which it is
bound, the non-performance or non-compliance with which would result in a
Material Adverse Change.
 
(d) Inspection Rights.  At any reasonable time and from time to time, permit the
Administrative Agent, any LC Issuing Bank or any Lender or any agents or
representatives thereof to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Borrower and
any Significant Subsidiary and to discuss the affairs, finances and accounts of
the Borrower and any Significant Subsidiary with any of their officers or
directors and with their independent certified public accountants.
 
(e) Maintenance of Properties, Etc.  Maintain and preserve, and cause each
Significant Subsidiary to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted and except as required in connection
with or pursuant to any Restructuring Law or in connection with RTO Transaction.
 
(f) Maintenance of Insurance.  Maintain, and cause each Significant Subsidiary
to maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties; provided,
however, that the Borrower and each Significant Subsidiary may self-insure to
the same extent as other companies engaged in similar businesses and owning
similar properties and to the extent consistent with prudent business practice.
 
(g) Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, (i)
all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which adequate reserves are being maintained in accordance
with GAAP, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors.
 
(h) Keeping of Books.  Keep, and cause each Significant Subsidiary to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Borrower
and each such Significant Subsidiary in accordance with GAAP.
 
(i) Reporting Requirements.  Furnish to the Lenders:
 
(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Borrower, a copy of the
Borrower’s Quarterly Report on Form 10-Q for such quarter, as filed with the
SEC, which shall contain a consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such quarter and consolidated statements of income
and cash flows of the Borrower and its Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
duly certified (subject to year-end audit adjustments) by the chief financial
officer, chief accounting officer, treasurer or assistant treasurer of the
Borrower as having been prepared in accordance with generally accepted
accounting principles and a certificate of the chief financial officer, chief
accounting officer, treasurer or assistant treasurer of the Borrower as to
compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03,
provided that in the event of any change in GAAP used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP in effect on the date hereof;
 
(ii) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, a copy of the Borrower’s Annual Report on Form 10-K
for such year, as filed with the SEC, which shall contain a copy of the annual
audit report for such year for the Borrower and its Subsidiaries, containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal year and consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such fiscal year, in each case accompanied by
an opinion by Deloitte & Touche LLP or another independent registered public
accounting firm acceptable to the Required Lenders, and consolidating statements
of income and cash flows of the Borrower and its Subsidiaries for such fiscal
year, and a certificate of the chief financial officer, chief accounting
officer, treasurer or assistant treasurer of the Borrower as to compliance with
the terms of this Agreement and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03, provided
that in the event of any change in GAAP used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP in effect on the date hereof;
 
(iii) as soon as possible and in any event within five days after the chief
financial officer or treasurer of the Borrower obtains knowledge of the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer or treasurer of the Borrower setting forth
details of such Default and the action that the Borrower has taken and proposes
to take with respect thereto;
 
(iv) promptly after the sending or filing thereof, copies of all Reports on Form
8-K that the Borrower or any Significant Subsidiary files with the Securities
and Exchange Commission or any national securities exchange;
 
(v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any Significant Subsidiary of the type described in Section 4.01(e);
 
(vi) such other information respecting the Borrower or any of its Subsidiaries
as any Lender through the Administrative Agent may from time to time reasonably
request.
 
Notwithstanding the foregoing, the information required to be delivered pursuant
to clauses (i), (ii) and (iv) shall be deemed to have been delivered if such
information shall be available on the website of the Securities and Exchange
Commission at http://www.sec.gov or any successor website.


SECTION 5.02. Negative Covenants.
 
So long as any Advance or any other amount payable hereunder shall remain
unpaid, any Letter of Credit shall remain outstanding or any Lender shall have
any Commitment hereunder, the Borrower agrees that it will not:
 
(a) Mergers, Etc.  Merge or consolidate with or into any Person, or permit any
Significant Subsidiary to do so, except that (i) any Subsidiary may merge or
consolidate with or into any other Subsidiary of the Borrower, (ii) any
Subsidiary may merge into the Borrower, (iii) any Significant Subsidiary may
merge with or into any other Person so long as such Significant Subsidiary
continues to be a Significant Subsidiary of the Borrower and (iv) the Borrower
may merge with any other Person so long as the successor entity (if other than
the Borrower) assumes, in form reasonably satisfactory to the Administrative
Agent, all of the obligations of the Borrower under this Agreement and has
long-term senior unsecured debt ratings issued (and confirmed after giving
effect to such merger) by S&P or Moody’s of at least BBB- and Baa3, respectively
(or if no such ratings have been issued, commercial paper ratings issued (and
confirmed after giving effect to such merger) by S&P and Moody’s of at least A-3
and P-3, respectively), provided, in each case, that no Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom.
 
(b) Stock of Significant Subsidiaries.  Sell, lease, transfer or otherwise
dispose of, other than in connection with an RTO Transaction or any
Restructuring Law, equity interests in any Significant Subsidiary of the
Borrower (other than AEP Resources, Inc.) if such Significant Subsidiary would
cease to be a Subsidiary as a result of such sale, lease, transfer or
disposition.
 
(c) Sales, Etc. of Assets.  Sell, lease, transfer or otherwise dispose of, or
permit any Significant Subsidiary (other than AEP Resources, Inc., AEP Energy
Services, Inc. or CSW Energy, Inc.) to sell, lease, transfer or otherwise
dispose of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets, except (i) sales in the ordinary course of its
business, (ii) sales, leases, transfers or dispositions of assets to any Person
that is not a wholly-owned Subsidiary of the Borrower that in the aggregate do
not exceed 20% of the Consolidated Tangible Net Assets of the Borrower and its
Subsidiaries, whether in one transaction or a series of transactions, (iii)
other sales, leases, transfers and dispositions made in connection with an RTO
Transaction or pursuant to the requirements of any Restructuring Law or to a
wholly owned Subsidiary of the Borrower, or (iv) sales of pollution control
assets to a state or local government or any political subdivision or agency
thereof in connection with any transaction with such Person pursuant to which
such Person sells or otherwise transfers such pollution control assets back to
the Borrower or a Subsidiary under an installment sale or similar agreement, in
each case in connection with the issuance of pollution control or similar bonds.
 
(d) Liens, Etc.  Create or suffer to exist, or permit any Significant Subsidiary
to create or suffer to exist, any Lien on or with respect to any of its
properties, including, without limitation, on or with respect to equity
interests in any Subsidiary of the Borrower, whether now owned or hereafter
acquired, or assign, or permit any Significant Subsidiary to assign, any right
to receive income (other than in connection with Stranded Cost Recovery Bonds
and the sale of accounts receivable by the Borrower), other than (i) Permitted
Liens, (ii) the Liens existing on the date hereof, and (iii) the replacement,
extension or renewal of any Lien permitted by clause (ii) above upon or in the
same property theretofore subject thereto or the replacement, extension or
renewal (without increase in the amount or change in any direct or contingent
obligor) of the Debt secured thereby.
 
(e) Restrictive Agreements.  Enter into, or permit any Significant Subsidiary to
enter into (except in connection with or pursuant to any Restructuring Law), any
agreement after the date hereof, or amend, supplement or otherwise modify any
agreement existing on the date hereof, that imposes any restriction on the
ability of any Significant Subsidiary to make payments, directly or indirectly,
to its shareholders by way of dividends, advances, repayment of loans or
intercompany charges, expenses and accruals or other returns on investments that
is more restrictive than any such restriction applicable to such Significant
Subsidiary on the date hereof.
 
(f) ERISA.  (i) Terminate or withdraw, or permit any of its ERISA Affiliates to
terminate or withdraw, any Plan with respect to which the Borrower or any of its
ERISA Affiliates may have any liability by reason of such termination or
withdrawal, if such termination or withdrawal could have a Material Adverse
Effect, (ii) incur a full or partial withdrawal, or permit any ERISA Affiliate
to incur a full or partial withdrawal, from any Multiemployer Plan with respect
to which the Borrower or any of its ERISA Affiliates may have any liability by
reason of such withdrawal, if such withdrawal could have a Material Adverse
Effect, (iii) otherwise fail, or permit any of its ERISA Affiliates to fail, to
comply in all material respects with ERISA or the related provisions of the
Internal Revenue Code, if such noncompliances, singly or in the aggregate, could
have a Material Adverse Effect, or (iv) fail, or permit any of its Subsidiaries
to fail, to comply with Applicable Law with respect to any Foreign Plan if such
noncompliances, singly or in the aggregate, could have a Material Adverse
Effect.
 
(g) Use of Proceeds.  Use the proceeds of any Extension of Credit to buy or
carry Margin Stock.
 
SECTION 5.03. Financial Covenant.
 
So long as any Advance shall remain unpaid, any Letter of Credit shall remain
outstanding or any Lender shall have any Commitment hereunder, the Borrower will
maintain a ratio of Consolidated Debt to Consolidated Capital, as of the last
day of each March, June, September and December, of not greater than 0.675 to
1.00.
 
 
ARTICLE VI
 
 
EVENTS OF DEFAULT
 
SECTION 6.01. Events of Default.
 
If any of the following events (“Events of Default”) shall occur and be
continuing:
 
(a) The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable, or shall fail to pay any interest on any Advance or
make any other payment of fees or other amounts payable under this Agreement
within five days after the same becomes due and payable; or
 
(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or
 
(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(a), 5.01(i)(iii) or 5.02 (other than Section
5.02(f)), or (ii) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Loan Document if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Borrower by the Administrative Agent or any Lender;
or
 
(d) Any event shall occur or condition shall exist under any agreement or
instrument relating to Debt of the Borrower (but excluding Debt outstanding
hereunder) or any Significant Subsidiary outstanding in a principal or notional
amount of at least $50,000,000 in the aggregate if the effect of such event or
condition is to accelerate or require early termination of the maturity or tenor
of such Debt, or any such Debt shall be declared to be due and payable, or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), terminated, purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Debt shall be required to be made, in
each case prior to the stated maturity or the original tenor thereof; or
 
(e) The Borrower or any Significant Subsidiary shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any Significant Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or any
Significant Subsidiary shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or
 
(f)   (i) Any entity, person (within the meaning of Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) that as
of the date hereof was beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of less than 30% of the Borrower’s Voting Stock shall acquire a
beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Exchange Act), directly or indirectly, of Voting Stock of the Borrower (or other
securities convertible into such Voting Stock) representing 30% or more of the
combined voting power of all Voting Stock of the Borrower; or (ii) during any
period of up to 24 consecutive months, commencing after the date hereof,
individuals who at the beginning of such 24-month period were directors of the
Borrower shall cease for any reason to constitute a majority of the board of
directors of the Borrower, provided that any person becoming a director
subsequent to the date hereof, whose election, or nomination for election by the
Borrower’s shareholders, was approved by a vote of at least a majority of the
directors of the board of directors of the Borrower as comprised as of the date
hereof (other than the election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Borrower) shall be, for
purposes of this provision, considered as though such person were a member of
the board as of the date hereof; or
 
(g) Any judgment or order for the payment of money in excess of $50,000,000 in
the case of the Borrower or any Significant Subsidiary to the extent not paid or
insured shall be rendered against the Borrower or any Significant Subsidiary and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or
 
(h) Any ERISA Event shall have occurred and the liability of the Borrower and
its ERISA Affiliates related to such ERISA Event exceeds $50,000,000;
 
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Extensions of Credit to the
Borrower to be terminated, whereupon the same shall forthwith terminate, and
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, declare the outstanding Borrowings, all interest thereon
and all other amounts payable under this Agreement to be forthwith due and
payable, whereupon the outstanding Borrowings, all such interest and all such
amounts shall become and be forthwith due and payable by the Borrower, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Federal Bankruptcy Code, (A) the obligation of each Lender to make
Extensions of Credit to the Borrower shall automatically be terminated and (B)
the outstanding Borrowings to the Borrower, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower.
 
 
ARTICLE VII
 
 
THE ADMINISTRATIVE AGENT
 
SECTION 7.01. Authorization and Action.
 
Each Lender hereby appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers and discretion as are reasonably incidental
thereto.  As to any matters expressly provided for in this Agreement as being
subject to the discretion of the Administrative Agent, such matters shall be
subject to the sole discretion of the Administrative Agent, its directors,
officers, agents and employees.  As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement or collection of the
outstanding Borrowings), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders; provided, however, that the
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to this Agreement
or Applicable Law.  The Administrative Agent agrees to give to each Lender
prompt notice of each notice given to it by the Borrower pursuant to the terms
of this Agreement.
 
SECTION 7.02. Agent’s Reliance, Etc.
 
Neither the Administrative Agent nor any of its respective directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement, except for its or
their own gross negligence or willful misconduct.  Without limitation of the
generality of the foregoing, the Administrative Agent:  (i) may treat each
Lender recorded in the Register as the owner of the Commitment recorded for such
Lender in the Register until the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 8.07; (ii) may consult
with legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iv) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of any Lender or to inspect the
property (including the books and records) of any Lender; (v) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, this Agreement or any
other instrument or document furnished pursuant thereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or telex) believed by it to be genuine and signed or sent by the proper
party or parties.
 
SECTION 7.03. JPMorgan Chase and its Affiliates.
 
With respect to its Commitments and the Advances made by it, JPMorgan Chase
shall have the same rights and powers under this Agreement as any other Lender
and may exercise the same as though it were not the Administrative Agent; and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated,
include JPMorgan Chase in its individual capacity.  JPMorgan Chase and its
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Lender, any of its Subsidiaries and any Person
who may do business with or own securities of any Lender or any such Subsidiary,
all as if JPMorgan Chase were not the Administrative Agent and without any duty
to account therefor to the Lenders.
 
SECTION 7.04. Lender Credit Decision.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on the financial
statements referred to in Section 4.01 and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.
 
SECTION 7.05. Indemnification.
 
Each Lender severally agrees to indemnify the Administrative Agent (to the
extent not promptly reimbursed by the Borrower) from and against such Lender’s
ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any costs and expenses (including, without limitation, fees and reasonable
expenses of counsel) payable by the Borrower under Section 8.04, to the extent
that the Administrative Agent is not promptly reimbursed for such costs and
expenses by the Borrower after request therefor.  For purposes of this Section
7.05, the Lenders’ respective ratable shares of any amount shall be determined,
at any time, according to the sum of (i) the aggregate principal amount of the
Advances outstanding at such time and owing to the respective Lenders and (ii)
the aggregate unused portions of their respective Commitments at such time.  In
the event that any Lender shall have failed to make any Advance as required
hereunder, such Lender’s Commitment shall be considered to be unused for
purposes of this Section 7.05 to the extent of the amount of such Advance.  The
failure of any Lender to reimburse the Administrative Agent promptly upon demand
for its ratable share of any amount required to be paid by the Lender to the
Administrative Agent as provided herein shall not relieve any other Lender of
its obligation hereunder to reimburse the Administrative Agent for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse the Administrative Agent for such other Lender’s
ratable share of such amount.  Without prejudice to the survival of any other
agreement of any Lender hereunder, the agreement and obligations of each Lender
contained in this Section 7.05 shall survive the payment in full of principal,
interest and all other amounts payable hereunder.
 
SECTION 7.06. Successor Agent.
 
The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Borrower and may be removed at any time with or without
cause by the Required Lenders.  Upon any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Agent to the
Administrative Agent that has resigned or been removed.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Required Lenders’
removal of such retiring Administrative Agent, then such retiring Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent,
which shall be a commercial bank organized under the laws of the United States
or of any State thereof and having a combined capital and surplus of at least
$500,000,000.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article VII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
 
 
ARTICLE VIII
 
 
MISCELLANEOUS
 
SECTION 8.01. Amendments, Etc.
 
No amendment or waiver of any provision of this Agreement, nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Required Lenders and the Borrower,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall, unless in writing and signed by all the
Lenders, do any of the following: (i) amend Section 3.01 or 3.02 or waive any of
the conditions specified therein, (ii) increase the Commitment of any Lender or
extend the Commitments, or subject any Lender to any additional obligations,
(iii) reduce the principal of, or interest on, the outstanding Advances or any
fees or other amounts payable hereunder, (iv) postpone any date fixed for any
payment of principal of, or interest on, the outstanding Advances, reimbursement
obligations or any fees or other amounts payable hereunder, (v) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
outstanding Borrowings, or the number or the percentage of Lenders, that shall
be required for the Lenders or any of them to take any action hereunder or (vi)
amend or waive this Section 8.01 or any provision of this Agreement that
requires pro rata treatment of the Lenders; and provided further that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or any LC Issuing Bank in addition to the Lenders required
above to take such action, affect the rights or duties of the Administrative
Agent or such LC Issuing Bank, as the case may be, under this
Agreement.  Notwithstanding the foregoing, any provision of this Agreement may
be amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent if (i) by the terms of such agreement the
Commitment of each Lender or LC Issuing Bank not consenting to the amendment
provided for therein shall terminate (but such Lender or LC Issuing Bank shall
continue to be entitled to the benefits of Sections 2.14, 2.17 and 8.04) upon
the effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender or LC Issuing Bank not consenting thereto receives
payment in full of the principal amount of and interest accrued on each Advance
made by it or any Letter of Credit issued by it and outstanding, as the case may
be, and all other amounts owing to it or accrued for its account under this
Agreement and is released from its obligations hereunder.
 
SECTION 8.02. Notices, Etc.
 
(a) The Borrower hereby agrees that any notice that is required to be delivered
to it hereunder shall be delivered to the Borrower as set forth in this Section
8.02.  All notices and other communications provided for hereunder shall be in
writing (including telecopier, telegraphic or telex communication) and mailed,
telecopied, telegraphed, telexed or delivered, if to the Borrower at its address
at 1 Riverside Plaza, Columbus, Ohio 43215, Attention: Treasurer (telecopy:
(614) 716-2807; telephone: (614) 716-2885), with a copy to the General Counsel
(telecopy: (614) 716-1687; telephone: (614) 716-2929); if to any Initial Lender,
at its Domestic Lending Office specified opposite its name on Schedule I hereto;
if to any other Lender, at its Domestic Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender; if to the
Administrative Agent, at its address at 1111 Fannin Street, 10th Floor, Houston,
Texas 77002, Attention: Rachel Edinburgh, Loan & Agency Services Deal Management
Team (telecopy: (713) 750-2666; telephone: (713) 750-3524); if to any LC Issuing
Bank, at such address as shall be designated by such LC Issuing Bank and
notified to the Lenders pursuant to Section 2.03; or, as to the Borrower or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties and, as to each other party, at such
other address as shall be designated by such party in a written notice to the
Borrower and the Administrative Agent.  All such notices and communications
shall be effective when delivered or received at the appropriate address or
number to the attention of the appropriate individual or department, except that
notices and communications to the Administrative Agent pursuant to Article II,
III or VII shall not be effective until received by the Administrative
Agent.  Delivery by telecopier of an executed counterpart of any amendment or
waiver of any provision of this Agreement or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.
 
(b) The Borrower and the Lenders hereby agree that the Administrative Agent may
make any information required to be delivered under Section 5.01(i)(i), (ii),
(iv) and (v) (the “Communications”) available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
systems (the “Platform”).  The Borrower and the Lenders hereby acknowledge that
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution.
 
(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
 
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees (i) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.
 
Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
 
SECTION 8.03. No Waiver; Remedies.
 
No failure on the part of any Lender or the Administrative Agent to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
 
SECTION 8.04. Costs and Expenses.
 
(a) The Borrower agrees to pay promptly upon demand all reasonable out-of-pocket
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement and the other documents to be delivered hereunder, including,
without limitation, (i) all due diligence, syndication (including printing,
distribution and bank meetings), transportation, computer, duplication,
appraisal, consultant, and audit expenses and (ii) the reasonable fees and
expenses of counsel for the Administrative Agent with respect thereto and with
respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement.  The Borrower further agrees to pay
promptly upon demand all costs and expenses of the Administrative Agent and the
Lenders, if any (including, without limitation, counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement and the other documents to be delivered
hereunder, including, without limitation, reasonable fees and expenses of
counsel for the Administrative Agent and the Lenders in connection with the
enforcement of rights under this Section 8.04(a).
 
(b) The Borrower agrees to indemnify and hold harmless each Lender, the
Administrative Agent and each of their respective Affiliates and their officers,
directors, controlling persons, employees, agents and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, losses and
liabilities, joint or several, to which any such Indemnified Party may become
subject, in each case arising out of or in connection with or relating to
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (i) this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Extensions of Credit (ii) any error or omission in
connection with posting of the data required to be delivered pursuant to Section
5.01(i)(i), (ii) or (iv) on the website of the Securities and Exchange
Commission or any successor website or (iii) the actual or alleged presence of
Hazardous Materials on any property of the Borrower or any of its Subsidiaries
or any Environmental Action relating in any way to the Borrower or any of its
Subsidiaries, and to reimburse any Indemnified Party for any and all reasonable
expenses (including, without limitation, reasonable fees and expenses of
counsel) as they are incurred in connection with the investigation of or
preparation for or defense of any pending or threatened claim or any action or
proceeding arising therefrom, whether or not such Indemnified Party is a party
and whether or not such claim, action or proceeding is initiated or brought by
or on behalf of the Borrower or any of its Affiliates and whether or not any of
the transactions contemplated hereby are consummated or this Agreement is
terminated, except to the extent such claim, damage, loss, liability or expense
is found in a judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct.  In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 8.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by the Borrower, its
directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated.  The Borrower agrees not to
assert any claim against the Administrative Agent, any Lender, any of their
respective Affiliates, or any of their respective directors, officers,
employees, attorneys and agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to this Agreement, any of the transactions contemplated herein or the actual or
proposed use of the proceeds of the Extensions of Credit.
 
(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.08, 2.11(e), 2.14 or 2.16, acceleration of
the maturity of the outstanding Borrowings pursuant to Section 6.01 or for any
other reason (in the case of any such payment or Conversion), the Borrower
shall, promptly upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss (other than loss of
Applicable Margin), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.
 
(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the respective agreements and obligations of the Borrower contained
in Sections 2.15, 2.18 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder.
 
(e) The Borrower agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Borrower
or its respective security holders or creditors related to or arising out of or
in connection with this Agreement, the Extensions of Credit or the use or
proposed use of the proceeds thereof, any of the transactions contemplated by
any of the foregoing or in the loan documentation and the performance by an
Indemnified Party by any of the foregoing except to the extent that any loss,
claim, damage, liability or expense is found in a judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct.
 
(f) In the event that an Indemnified Party is requested or required to appear as
a witness in any action brought by or on behalf of or against the Borrower or
any of its Affiliates in which such Indemnified Party is not named as a
defendant, the Borrower agrees to reimburse such Indemnified Party for all
reasonable expenses incurred by it in connection with such Indemnified Party’s
appearing and preparing to appear as such a witness, including, without
limitation, the fees and disbursements of its legal counsel.
 
SECTION 8.05. Right of Set-off.
 
Upon (i) the occurrence and during the continuance of any Event of Default and
(ii) the making of the request or the granting of the consent specified by
Section 6.01 to authorize the Administrative Agent to declare the outstanding
Borrowings due and payable pursuant to the provisions of Section 6.01, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be
unmatured.  Each Lender agrees promptly to notify the Borrower after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of each Lender
and its Affiliates under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that such
Lender and its Affiliates may have.
 
SECTION 8.06. Binding Effect.
 
This Agreement shall become effective upon satisfaction of the conditions
precedent specified in Section 3.01 and thereafter shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent, each Lender and
each LC Issuing Bank (upon its appointment pursuant to Section 2.03(a)) and
their respective successors and assigns, except that the Borrower shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of all of the Lenders.
 
SECTION 8.07. Assignments and Participations.
 
(a) Each Lender may, with the written consent (unless such assignment is to an
Affiliate of such Lender, in which case no such consent, and only notice to the
Borrower, shall be required) of the Administrative Agent, the Borrower (unless a
Default shall have occurred and be continuing) and each LC Issuing Bank (which
consents shall not be unreasonably withheld), assign to one or more Persons all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment and the Advances owing to
it); provided, however, that (i) each such assignment shall be of a constant,
and not a varying, percentage of all rights and obligations under this
Agreement, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender or an assignment of all of a
Lender’s rights and obligations under this Agreement, the amount of the
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof, (iii) each such assignment
shall be to an Eligible Assignee, and (iv) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 (to be paid by the assigning Lender or,
in the case of an assignment pursuant to Section 8.07(i), the Borrower).  Upon
such execution, delivery, acceptance and recording, from and after the effective
date specified in each Assignment and Acceptance, (x) the assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder and (y) the Lender assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).
 
(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.
 
(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, the
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit C hereto, accept such Assignment and
Acceptance, record the information contained therein in the Register and forward
a copy thereof to the Borrower.
 
(d) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and, the Commitment of, and principal amount of the Advances owing to,
each Lender from time to time (the “Register”).  The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower, the
Administrative Agent or any Lender at any reasonable time and from time to time
upon reasonable prior notice.
 
(e) Upon written notice to the Borrower and the Administrative Agent, each
Lender may sell participations to one or more banks or other entities (other
than the Borrower or any of its Affiliates) in or to all or a portion of its
rights and/or obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and the Advances) without the consent of the
Borrower, the Administrative Agent or any Lender; provided, however, that (i)
such Lender’s obligations under this Agreement (including, without limitation,
its Commitment hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) the Borrower, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (iv) no Lender
shall be entitled to receive any greater amount pursuant to Section 2.14 or 2.17
than such Lender would have been entitled to receive had such Lender not sold
such participation.  No Lender may grant to any holder of a participation in the
rights and obligations of such Lender hereunder the right to require such Lender
to take or omit to take any action under this Agreement, except that such Lender
may grant to any such holder the right to require such holder’s consent to (i)
reduce the principal of or interest on the outstanding Borrowings or the fees or
other amounts payable to such Lender hereunder, (ii) postpone any date fixed for
any payment of principal of or interest on the outstanding Borrowings or the
fees payable to such Lender hereunder or (iii) permit the Borrower to assign any
of its obligations under this Agreement to any other Person.  Each holder of a
participation in any rights and obligations under this Agreement, if and to the
extent the applicable participation agreement so provides, shall, with respect
to such participation, be entitled to all of the rights of a Lender as fully as
though it were a Lender under Sections 2.10(c), 2.14, 2.17 8.01, 8.04(b) and
8.04(c) (subject to any conditions imposed on each Lender hereunder with respect
thereto, including delivery of the forms and certificates required under Section
2.17(e)); provided, however, that no holder of a participation shall be entitled
to any amounts that would otherwise be payable to it with respect to its
participation under Section 2.14(a) or 2.17 unless (x) such amounts are payable
in respect of a Regulatory Change enacted after the date the applicable
participation agreement was executed or (y) such amounts would have been payable
to the Lender that granted such participation if such participation had not been
granted.  Each Lender selling or granting a participation shall indemnify the
Borrower and the Administrative Agent for any liabilities for Taxes that the
Borrower or the Administrative Agent, as the case may be, might incur as a
result of such Lender’s failure to withhold and pay any Taxes applicable to
payments by such Lender to its participant in respect of such participation.
 
(f) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”) of
such Granting Lender identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower, the option to
provide to the Borrower all or any part of any Advance that such Granting Lender
would otherwise be obligated to make to the Borrower pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any such SPV
to make any Advance, (ii) if such SPV elects not to exercise such option or
otherwise fails to provide all or any part of such Advance, the Granting Lender
shall be obligated to make such Advance pursuant to the terms hereof and (iii)
no SPV or Granting Lender shall be entitled to receive any greater amount
pursuant to Section 2.10(c), 2.14 or 2.17 than the Granting Lender would have
been entitled to receive had the Granting Lender not otherwise granted such SPV
the option to provide any Advance to the Borrower.  The making of an Advance by
an SPV hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were made by such Granting Lender.  Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would otherwise be
liable so long as, and to the extent that, the related Granting Lender provides
such indemnity or makes such payment.  In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPV, it will not institute against or join any other Person in
instituting against such SPV any bankruptcy, reorganization, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  Notwithstanding the foregoing, the Granting Lender
unconditionally agrees to indemnify the Borrower, the Administrative Agent and
each Lender against all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be incurred by or asserted against the Borrower, the
Administrative Agent or such Lender, as the case may be, in any way relating to
or arising as a consequence of any such forbearance or delay in the initiation
of any such proceeding against its SPV.  Each party hereto hereby acknowledges
and agrees that no SPV shall have the rights of a Lender hereunder, such rights
being retained by the applicable Granting Lender.  Accordingly, and without
limiting the foregoing, each party hereby further acknowledges and agrees that
no SPV shall have any voting rights hereunder and that the voting rights
attributable to any Advance made by an SPV shall be exercised only by the
relevant Granting Lender and that each Granting Lender shall serve as the
administrative agent and attorney-in-fact for its SPV and shall on behalf of its
SPV receive any and all payments made for the benefit of such SPV and take all
actions hereunder to the extent, if any, such SPV shall have any rights
hereunder.  In addition, notwithstanding anything to the contrary contained in
this Agreement any SPV may (i) with notice to, but without the prior written
consent of any other party hereto, assign all or a portion of its interest in
any Advances to the Granting Lender and (ii) in accordance with Section 8.08,
disclose on a confidential basis any Confidential Information relating to its
Advances to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV.  This Section
may not be amended without the prior written consent of each Granting Lender,
all or any part of whose Advance is being funded by an SPV at the time of such
amendment.
 
(g) Any Lender may, in connection with any assignment, designation,
participation or grant to an SPV or proposed assignment, designation,
participation or grant to an SPV pursuant to this Section 8.07, disclose to the
assignee, designee or participant or proposed assignee, designee or participant,
any information relating to the Borrower furnished to such Lender by or on
behalf of the Borrower; provided that, prior to any such disclosure, the
assignee, designee or participant or proposed assignee, designee or participant
shall agree to preserve the confidentiality of any Confidential Information
relating to the Borrower received by it from such Lender.
 
(h) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.
 
(i) In the event that any Lender, or any participant of such Lender pursuant to
Section 8.07(e), shall have delivered a notice or certificate pursuant to
Section 2.15, or the Borrower shall be required to make additional payments to
any Lender under Section 2.10(c), 2.14 or 2.17, or any Lender shall be a
Declining Lender, the Borrower shall have the right, at its own expense, upon
notice to such Lender, to require such Lender to transfer and assign without
recourse (in accordance with and subject to the restrictions contained in this
Section 8.07) all such Lender’s interests, rights and obligations under this
Agreement to another Eligible Assignee identified by the Borrower and approved
by the Administrative Agent and each LC Issuing Bank (which approval shall not
be unreasonably withheld), which financial institution shall assume such
obligations of such Lender for consideration equal to the outstanding principal
amount of such Lender’s Advances, and if satisfactory arrangements are made for
the payment to such Lender of interest and fees accrued hereunder to the date of
such transfer and all other amounts payable hereunder to such Lender on or prior
to the date of such transfer; provided that (i) no Default shall have occurred
and be continuing, (ii) no such assignment shall conflict with any law, rule or
regulation or order of any governmental authority and (iii) the Borrower shall
have paid to the assignor in immediately available funds on or prior to the date
of such assignment all amounts accrued for the account of such Lender or owed to
it under Section 2.10(c), 2.14 or 2.17.
 
SECTION 8.08. Confidentiality.
 
Neither the Administrative Agent nor any Lender shall disclose any Confidential
Information to any other Person without the consent of the Borrower, other than
(i) to the Administrative Agent’s or such Lender’s Affiliates and their
officers, directors, employees, agents and advisors, to the Administrative Agent
or a Lender and, as contemplated by Section 8.07, to actual or prospective
assignees and participants, and then only on a confidential basis, (ii) as
required by any law, rule or regulation or judicial process, (iii) to any rating
agency when required by it, or to any rating agency, commercial paper dealer or
provider of any surety, guarantee or credit or liquidity enhancement in
connection with a grant to an SPV under Section 8.07(f), provided, that, prior
to any such disclosure, such rating agency, commercial paper dealer or provider
shall undertake to preserve the confidentiality of any Confidential Information
received by it from such Lender, (iv) as requested or required by any state,
federal or foreign authority or examiner regulating banks, banking or other
financial institutions and (v) to direct or indirect counterparties in
connection with swaps or derivatives, and then only on a confidential basis.
 
SECTION 8.09. Governing Law.
 
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.
 
SECTION 8.10. Severability.
 
In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired hereby.
 
SECTION 8.11. Execution in Counterparts.
 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature page
to this Agreement by telecopier shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
SECTION 8.12. Jurisdiction, Etc.
 
(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New
York, New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement in the courts of any jurisdiction.
 
(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
 
SECTION 8.13. Waiver of Jury Trial.
 
Each of the Borrower, the Administrative Agent, each LC Issuing Bank and each
Lender hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the actions of the
Administrative Agent, any LC Issuing Bank, the Borrower or any Lender in the
negotiation, administration, performance or enforcement thereof.
 
SECTION 8.14. USA Patriot Act.
 
Each Lender and LC Issuing Bank hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law as of October 26, 2001)) (as amended, restated, modified or otherwise
supplemented from time to time, the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or LC Issuing Bank, as the case may be, to identify the Borrower in
accordance with the Act.
 
SECTION 8.15. No Fiduciary Duty.  .
 
Each of the Administrative Agent, each Lender and each of their respective
Affiliates and their officers, directors, controlling persons, employees, agents
and advisors (collectively, solely for purposes of this Section 8.15, the
“Lenders”) may have economic interests that conflict with those of the
Borrower.  The Borrower agrees that nothing in the Loan Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between the Lenders and the Borrower, its
stockholders or its Affiliates.  The Borrower acknowledges and agrees that (i)
the transactions contemplated by the Loan Documents are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower, on the
other, (ii) in connection therewith and with the process leading to such
transaction each of the Lenders is acting solely as a principal and not the
agent or fiduciary of the Borrower, its management, stockholders, creditors or
any other person, (iii) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender or any of its Affiliates has advised or is currently advising the
Borrower on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (iv) the Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate.  The Borrower further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.
 


 
[Remainder of page intentionally left blank.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
 


 
AMERICAN ELECTRIC POWER
COMPANY, INC.


 


 
By:      /s/  Julia A.
Sloat                                                               
Name: Julia A. Sloat
                              Title:    Treasurer
 


 



 
 

--------------------------------------------------------------------------------

 



JPMORGAN CHASE BANK, N.A.
as Administrative Agent and as Lender
 
By  /s/  Michael J. DeForge                
                                                                           
      Name:   Michael J. DeForge
      Title:  Executive Director
 
 



 

 
 

--------------------------------------------------------------------------------

 



CITICORP USA, INC.
as Syndication Agent and as Lender
 
 
By  /s/  Nicholas J. McKee                 
      Name:  Nicholas J. McKee
      Title: Managing Director
 










 
 

--------------------------------------------------------------------------------

 



 
CALYON, NEW YORK BRANCH
as Co-Documentation Agent and Lender
 
 
By    /s/  Darrell Stanley                  
Name:  Darrell Stanley
Title:  Managing Director
 
 
By    /s/  Sharada Manne              
Name:  Sharada Manne
Title:  Director
 



 



 
 

--------------------------------------------------------------------------------

 


THE ROYAL BANK OF SCOTLAND PLC
as Co-Documentation Agent and Lender
 
By  /s/  Emily Freedman                    
      Name:  Emily Freedman
      Title:  Vice President
 

 

--------------------------------------------------------------------------------




 
WACHOVIA BANK, N.A.
as Co-Documentation Agent and Lender
 
 
By    /s/   Henry R. Biedrzycki             
Name:  Henry R. Biedrzycki
Title:  Director
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

ABN AMRO BANK N.V.
 
 
By    /s/   John D. Reed                    
Name:  John D. Reed
Title:  Director
 
 
By    /s/  Todd D. Vaubel                 
Name:  Todd D. Vaubel
Title:  Vice President
 


 
 

--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK
 
 
By    /s/  John Watt                   
Name:  John Watt
Title:  Vice President
 


 
 

--------------------------------------------------------------------------------

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH
 
 
By    /s/   Chi- Cheng Chen                  
Name:  Chi- Cheng Chen
Title:  Authorized Signatory
 


 
 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC
 
 
By    /s/   Gary B. Wenslow                 
Name:  Gary B. Wenslow
Title:  Associate Director
 
 
 


 
 

--------------------------------------------------------------------------------

 

BNP PARIBAS
 
 
By    /s/   Denis O’Meara               
Name:  Denis O’Meara
Title:  Managing Director
 
 
By    /s/  Francis J. Delaney            
Name:  Francis J. Delaney
Title:  Managing Director
 
 


 
 

--------------------------------------------------------------------------------

 

 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH

By  /s/  Brian Caldwell                   
      Name:    Brian Caldwell
      Title:  Director
 
By  /s/  Nupur Kumar                   
      Name:  Nupur Kumar
      Title:  Associate
 

--------------------------------------------------------------------------------



 
KEYBANK NATIONAL ASSOCIATION
 
 
By    /s/   Sherrie I. Manson                 
Name:  Sherrie I. Manson
Title:  Senior Vice President
 


 
 

--------------------------------------------------------------------------------

 

UBS LOAN FINANCE LLC
 
 
By     /s/   Ira R. Otsa              
Name:  Ira R. Otsa
Title:  Associate Director
 
 
By    /s/  David B. Julie             
Name:  David B. Julie
Title:  Associate Director
 


 
 

--------------------------------------------------------------------------------

 

WESTLB AG, NEW YORK BRANCH
 
 
By     /s/  Martin C. Livingston                  
Name:  Martin C. Livingston
Title:  Executive Director
 
 
By    /s/  Christopher Nunn                      
Name:  Christopher Nunn
Title:  Director
 
 


 
 

--------------------------------------------------------------------------------

 

WILLIAM STREET COMMITMENT CORPORATION (Recourse only to assets of William Street
Commitment Corporation)
 
 
By    /s/   Mark Walton                   
Name:  Mark Walton
Title:  Assistant Vice President
 


 
 

--------------------------------------------------------------------------------

 

LEHMAN BROTHERS BANK, FSB
 
 
By    /s/  Janine M. Shugan                  
Name:  Janine M. Shugan
Title:  Authorized Signatory
 


 
 

--------------------------------------------------------------------------------

 

MERRILL LYNCH BANK USA
 
 
By    /s/   David Millett                      
Name:  David Millett
Title:  Vice President
 


 
 

--------------------------------------------------------------------------------

 

MORGAN STANLEY BANK
 
 
By    /s/   Daniel Twenge                   
Name:  Daniel Twenge
Title:  Authorized Signatory
 


 
 

--------------------------------------------------------------------------------

 

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION
 
 
By    /s/   Brent M. Jackson                  
Name:  Brent M. Jackson
Title:  Vice President
 


 
 

--------------------------------------------------------------------------------

 

THE HUNTINGTON NATIONAL BANK
 
 
By    /s/  Frederick Hadley                     
Name:  Frederick Hadley
Title:  Senior Vice President
 






 
 

--------------------------------------------------------------------------------

 

 
SOCIÉTÉ GÉNÉRALE
 
 
By   /s/   Yao Wang                         
Name:  Yao Wang
Title:  Vice President
 

 


 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
(to the Credit Agreement)
 
FORM OF NOTICE OF BORROWING
 
JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders party
to the Credit Agreement
referred to below
 
Attention:  Bank Loan Syndications
 
[Date]
 
Ladies and Gentlemen:
 
The undersigned, American Electric Power Company, Inc., refers to the Second
Amended and Restated Credit Agreement, dated as of March 31, 2008 (as amended or
modified from time to time, the “Credit Agreement,” the terms defined therein
being used herein as therein defined), among the undersigned, certain Lenders
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent for said
Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.02(a)
of the Credit Agreement that the undersigned hereby requests a Borrowing under
the Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by Section
2.02(a) of the Credit Agreement:
 
(i) The Business Day of the Proposed Borrowing is __________________, 20__.
 
(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances][Eurodollar Rate Advances].
 
(iii) The aggregate amount of the Proposed Borrowing is $___________________.
 
[(iv)           The initial Interest Period for each Eurodollar Rate Advance
made as part of the Proposed Borrowing is [one][two][three][six]month[s] [OTHER
PERIOD OF LESS THAN ONE MONTH AGREED TO BY ALL LENDERS].]
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
 
(A)           the representations and warranties contained in Section 4.01 of
the Credit Agreement (other than Section 4.01(e) and the last sentence of
Section 4.01(f)) are true and correct in all material respects on and as of the
date hereof, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on the date hereof; and
 
(B)           no event has occurred and is continuing, or would result from the
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.
 
Very truly yours,
 
AMERICAN ELECTRIC POWER COMPANY, INC.
 
By_______________________________                                                                       
    Name:
    Title:

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
(to the Credit Agreement)


FORM OF REQUEST FOR ISSUANCE




JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders party
to the Credit Agreement
referred to below
Attention:  Bank Loan Syndications
 
[           ], as LC Issuing Bank
[Date]


Ladies and Gentlemen:


The undersigned, American Electric Power Company, Inc., refers to the Second
Amended and Restated Credit Agreement, dated as of March 31, 2008 (as amended or
modified from time to time, the “Credit Agreement,” the terms defined therein
being used herein as therein defined), among the undersigned, certain Lenders
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent for said
Lenders, and hereby gives you notice pursuant to Section 2.03(b) of the Credit
Agreement that the undersigned hereby requests the issuance of a Letter of
Credit (the “Requested Letter of Credit”) in accordance with the following
terms:
 
(i)           the LC Issuing Bank is _____________;


(ii)           the requested date of [issuance] [extension] [modification]
[amendment] of the Requested Letter of Credit (which is a Business Day) is
_____________;


(iii)           the expiration date of the Requested Letter of Credit requested
hereby is ___________;1


(iv)           the proposed stated amount of the Requested Letter of Credit is
_______________;2


(v)           the beneficiary of the Requested Letter of Credit is
_____________, with an address at ______________; and


(vi) the conditions under which a drawing may be made under the Requested Letter
of Credit are as follows: ___________________; and


(vii)  
any other additional conditions are as follows: ___________________.



The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the [issuance] [extension]
[modification] [amendment] of the Requested Letter of Credit:
 
(A)           the representations and warranties contained in Section 4.01 of
the Credit (other than Section 4.01 (e) and the last sentence of Section
4.01(f)) are true and correct in all material respects on and as of the date
hereof, before and after giving effect to the [issuance] [extension]
[modification] [amendment] of the Requested Letter of Credit and to the
application of the proceeds therefrom, as though made on and as of the date
hereof; and
 
(B)           no event has occurred and is continuing, or would result from the
[issuance] [extension] [modification] [amendment] of the Requested Letter of
Credit or from the application of the proceeds therefrom, that constitutes a
Default.
 
AMERICAN ELECTRIC POWER COMPANY, INC.


                              By _________________________
 

Name:
Title:




Consented to as of the date3
first above written:


[NAME OF LETTER OF CREDIT BENEFICIARY]




By____________________________________
    Name:
    Title:





--------------------------------------------------------------------------------

 
1  Date may not be later than the eighth Business Day preceding the Termination
Date.
 
2  Must be minimum of $100,000.
 
3
Necessary only for modification or amendment


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
(to the Credit Agreement)
 
FORM OF ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of March 31, 2008 (the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among American Electric Power Company, Inc. (the
“Borrower”), the Lenders named therein, and JPMorgan Chase Bank, N.A. as
Administrative Agent for said Lenders.
 
The “Assignor” and the “Assignee” referred to on Schedule I hereto agree as
follows:
 
1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement.  After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Advances owing to the Assignee will be as set forth on Schedule 1 hereto.
 
2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.
 
3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01(f) thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) confirms that it is an Eligible Assignee; (iv)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
as are delegated to the Administrative Agent by the terms thereof, together with
such powers and discretion as are reasonably incidental thereto; (v) agrees that
it will perform in accordance with their terms all of the obligations that by
the terms of the Credit Agreement are required to be performed by it as a
Lender; and (vi) attaches any U.S. Internal Revenue Service forms required under
Section 2.16 of the Credit Agreement.
 
4. Following the execution of this Assignment and Acceptance, it[, and the fee
set forth in Section 8.07(a) of the Credit Agreement,]1 willl be delivered to
the Administrative Agent for acceptance and recording by the Administrative
Agent.  The effective date for this Assignment and Acceptance (the “Effective
Date”) shall be the date of acceptance hereof by the Administrative Agent,
unless otherwise specified on Schedule 1 hereto.
 
5. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
 
6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and commitment fees with
respect thereto) to the Assignee.  The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement for periods prior
to the Effective Date directly between themselves.
 
7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.
 
IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.
 
Accepted and Approved this
___ day of __________, 20__
 
JPMorgan Chase Bank, N.A., as Administrative Agent
 
By_____________________________                                                      
 
Approved this ___ day of ____________, 20__
 
[AMERICAN ELECTRIC POWER COMPANY, INC.
 
By_____________________________                                                      
 
Approved this ___ day of ____________, 20__]






[LC ISSUING BANK
 
By_____________________________                                                      
 
Approved this ___ day of ____________, 20__]









--------------------------------------------------------------------------------

 
1
Omit for assignments pursuant to Section 8.07(h).


 
 

--------------------------------------------------------------------------------

 

Schedule 1
to
Assignment and Acceptance
 
(i)           Assignor’s Commitments prior to Assignment and Acceptance:
$__________
(ii)          Amount of Commitment assigned by Assignor:
$__________
(iii)          [Assignor’s remaining Commitment:
$__________]
(iv)         Percentage interest assigned by Assignor:
_________%
(v)          Assignee’s Commitment:
$__________ (assigned hereunder)
 
[$__________ (original Commitment)]
 
$__________ (assigned hereunder)
(vi)         Aggregate outstanding principal amount of Advances assigned by
Assignor:
$__________
(vii)         Effective Date:
_____________, 20__




 
 

--------------------------------------------------------------------------------

 



[NAME OF ASSIGNOR], as Assignor
 
By_________________________                                                      
 
Date:__________________ , 20__
 
[NAME OF ASSIGNEE], as Assignee
 
By_________________________                                                      
 
Date:__________________, 20__
 
Domestic Lending Office:
[Address]
 
Eurodollar Lending Office:
[Address]
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
(to the Credit Agreement)
 
FORM OF OPINION OF COUNSEL FOR THE BORROWER
 
To each of the Lenders and LC Issuing Banks party to the
Credit Agreement referred to below
and to JPMorgan Chase Bank, N.A., as Administrative Agent thereunder


[Date]


Ladies and Gentlemen:


This opinion is furnished to you pursuant to Section 3.01(a)(iii) of the Second
Amended and Restated Credit Agreement, dated as of March 31, 2008 (the “Credit
Agreement”) among American Electric Power Company, Inc. (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.  Terms defined in the Credit Agreement are used herein as therein
defined.


I am an Associate General Counsel for American Electric Power Service
Corporation, an affiliate of the Borrower, and have acted as counsel to the
Borrower in connection with the preparation, execution and delivery of the
Credit Agreement.  I am generally familiar with the Borrower’s corporate
history, properties, operations and charter (including amendments, restatements
and supplements thereto).


In connection with this opinion, I, or attorneys over whom I exercise
supervision, have examined:


(1)  
The Credit Agreement.



(2)  
The documents furnished by the Borrower pursuant to Article III of the Credit
Agreement.



(3)  
The certificate of incorporation of the Borrower and all amendments thereto.



(4)  
The by-laws of the Borrower and all amendments thereto.



(5)  
A certificate of the Secretary of State of New York, dated March __, 2008,
attesting to the continued existence and good standing of the Borrower in that
State.



In addition, I, or attorneys over whom I exercise supervision, have examined the
originals, or copies certified to my satisfaction, of such other corporate
records of the Borrower, certificates of public officials and of officers of the
Borrower, and agreements, instruments and other documents, as I have deemed
necessary as a basis for the opinions expressed below.
 
In my examination, I, or attorneys over whom I exercise supervision, have
assumed the genuineness of all signatures, the legal capacity of natural
persons, the authenticity of all documents submitted to us as originals and the
conformity with the originals of all documents submitted to us as copies.  In
making our examination of documents and instruments executed or to be executed
by persons other than the Borrower, I, or attorneys over whom I exercise
supervision, have assumed that each such other person had the requisite power
and authority to enter into and perform fully its obligations thereunder, the
due authorization by each such other person for the execution, delivery and
performance thereof and the due execution and delivery thereof by or on behalf
of such person of each such document and instrument.  In the case of any such
person that is not a natural person, I, or attorneys over whom I exercise
supervision, have also assumed, insofar as it is relevant to the opinions set
forth below, that each such other person is duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it was created and
is duly qualified and in good standing in each other jurisdiction where the
failure to be so qualified could reasonably be expected to have a material
effect upon its ability to execute, deliver and/or perform its obligations under
any such document or instrument.  I, or attorneys over whom I exercise
supervision, have further assumed that each document, instrument, agreement,
record and certificate reviewed by us for purposes of rendering the opinions
expressed below has not been amended by any oral agreement, conduct or course of
dealing between the parties thereto.
 
As to questions of fact material to the opinions expressed herein, I have relied
upon certificates and representations of officers of the Borrower (including but
not limited to those contained in the Credit Agreement and certificates
delivered upon the execution and delivery of the Credit Agreement) and of
appropriate public officials, without independent verification of such matters
except as otherwise described herein.
 
Whenever my opinions herein with respect to the existence or absence of facts
are stated to be to my knowledge or awareness, it is intended to signify that no
information has come to my attention or the attention of other counsel working
under my direction in connection with the preparation of this opinion letter
that would give me or them actual knowledge of the existence or absence of such
facts.  However, except to the extent expressly set forth herein, neither I nor
they have undertaken any independent investigation to determine the existence or
absence of such facts, and no inference as to my or their knowledge of the
existence or absence of such facts should be assumed.
 
I am a member of the Bar of the States of New York and Ohio and do not purport
to be expert on the laws of any jurisdiction other than the laws of the States
of New York and Ohio and the Federal laws of the United States.  My opinions
expressed below are limited to the law of the States of New York and Ohio and
the Federal law of the United States.


Based upon the foregoing and upon such investigation as I have deemed necessary,
and subject to the limitations, qualifications and assumptions set forth herein,
I am of the following opinion:


1.  
The Borrower (a) is a corporation duly organized, validly existing and in good
standing under the laws of the State of New York; (b) has the corporate power
and authority, and the legal right, to own and operate its property, to lease
the property which it operates as lessee and to conduct the business in which it
is currently engaged and in which it proposes to be engaged after the date
hereof; (c) is duly qualified as a foreign corporation and is in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except any
such jurisdiction where the failure to so qualify could not, in the aggregate,
reasonably be expected to result in a Material Adverse Change; (d) owns or
possesses all material licenses and permits necessary for the operation by it of
its business as currently conducted; and (e) is in compliance with all
Requirements of Law, except as disclosed in the Disclosure Documents referenced
in Section 4.01(e) of the Credit Agreement or to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The term “Requirements of Law” means the laws of the
State of Ohio and the laws, rules and regulations of the United States of
America (including, without limitation, ERISA and Environmental Laws) and orders
of any governmental authority applicable to the Borrower.



2.  
The Borrower has the corporate power and authority, and the legal right, to
execute and deliver the Credit Agreement and to perform under, and to borrow
under, the Credit Agreement.  The Borrower has taken all necessary corporate
action to authorize the execution, delivery and performance of the Credit
Agreement and the incurrence of Advances on the terms and conditions of the
Credit Agreement, and the Credit Agreement has been duly executed and delivered
by the Borrower.



3.  
The execution, delivery and performance of the Credit Agreement and the Advances
made thereunder will not violate any Requirements of Law, the Borrower's
certificate of incorporation or by-laws, or any material contractual restriction
binding on or affecting the Borrower or any of its properties.



4.  
No approval or authorization or other action by, and notice to or filing with,
any governmental agency or regulatory body or other third person is required in
connection with the due execution and delivery of the Credit Agreement and the
performance, validity or enforceability of the Credit Agreement.



5.  
Except as described in Section 4.01(e) of the Credit Agreement, no action, suit,
investigation, litigation, or proceeding, including, without limitation, any
Environmental Action, affecting the Borrower or any of its Significant
Subsidiaries before any court, government agency or arbitrator is pending or, to
my knowledge, threatened, that is reasonably likely to have a Material Adverse
Effect.



6.  
Neither the Borrower nor any of its Significant Subsidiaries is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended.  Neither the making of any Advances, the
application of the proceeds or repayment thereof by the Borrower nor the
consummation of the other transactions contemplated by the Credit Agreement will
violate any provision of such Act or any rule, regulation or order of the
Securities and Exchange Commission thereunder.



 
7.
In any action or proceeding arising out of or relating to the Credit Agreement
in any court of the State of Ohio or in any Federal court sitting in the State
of Ohio, such court would recognize and give effect to the provisions of Section
8.09 of the Credit Agreement, wherein the parties thereto agree that the Credit
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York.  However, if a court of the State of Ohio or a Federal
court sitting in the State of Ohio were to hold that the Credit Agreement is
governed by, and to be construed in accordance with, the laws of the State of
Ohio, the Credit Agreement would be, under the State of Ohio, the legal, valid
and binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms.

 
The opinion set forth above in the last sentence of paragraph 7 above is subject
to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditor’s rights generally and to general
principles of equity, including (without limitation) concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether considered in
a proceeding in equity or at law.)


I express no opinion as to (i) Section 8.05 of the Credit Agreement; (ii) the
effect of the law of any jurisdiction (other than the State of Ohio) wherein any
Lender may be located which limits the rates of interest which may be charged or
collected by such Lender; and (iii) whether a Federal or state court outside of
the States of New York or Ohio would give effect to the choice of New York law
provided for in the Credit Agreement.

This opinion has been rendered solely for your benefit in connection with the
Credit Agreement and the transactions contemplated thereby and may not be used,
circulated, quoted, relied upon or otherwise referred to by any other person
(other than your respective counsel, auditors and any regulatory agency having
jurisdiction over you or as otherwise required pursuant to legal process or
other requirements of law) for any other purpose without my prior written
consent; provided that (i) King & Spalding LLP, special counsel for the
Administrative Agent, may rely on the opinions expressed in this opinion letter
in connection with the opinion to be furnished by them in connection with the
transactions contemplated by the Credit Agreement and (ii) any Person that
becomes a Lender or an LC Issuing Bank after the date hereof may rely on the
opinions expressed in this opinion letter as though addressed to such Person.  I
undertake no responsibility to update or supplement this opinion in response to
changes in law or future events or circumstances.


Very truly yours,






Thomas G. Berkemeyer





 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
(to the Credit Agreement)
 
FORM OF OPINION OF COUNSEL
FOR THE ADMINISTRATIVE AGENT
 
[DATE]
 
To each of the Lenders and LC Issuing Banks party to the
Credit Agreement referred to below
and to JPMorgan Chase Bank, N.A., as Administrative Agent
 
American Electric Power Company, Inc.
 
Ladies and Gentlemen:
 
We have acted as special New York counsel to JPMorgan Chase Bank, N.A.,
individually and as Administrative Agent, in connection with the preparation,
execution and delivery of the Second Amended and Restated Credit Agreement,
dated as of March 31, 2008 (the “Credit Agreement”), among American Electric
Power Company, Inc. (the “Borrower”), the Lenders and LC Issuing Banks named
therein and JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lenders.  This opinion is furnished to you pursuant to Section 3.01(a)(iv) of
the Credit Agreement.  Unless otherwise indicated, terms defined in the Credit
Agreement are used herein as therein defined.
 
In that connection, we have examined the following documents:
 
(1)           Counterparts of the Credit Agreement, executed by the Borrower,
the Administrative Agent and the Lenders that we have been advised by the
Administrative Agent constitute the Required Lenders (as defined in the Prior
Credit Agreement); and
 
(2)           The other documents furnished by the Borrower pursuant to Section
3.01 of the Credit Agreement, including (without limitation) the opinion of
Thomas G. Berkemeyer, Associate General Counsel for American Electric Power
Service Corporation, an affiliate of the Borrower (the “Opinion”).
 
In our examination of the documents referred to above, we have assumed the
authenticity of all such documents submitted to us as originals, the genuineness
of all signatures, the due authority of the parties executing such documents and
the conformity to the originals of all such documents submitted to us as
copies.  We have assumed that you independently evaluated, and are satisfied
with, the creditworthiness of the Borrower and the business terms reflected in
the Credit Agreement.  We have also assumed that each of the Lenders and the
Administrative Agent has duly executed and delivered, with all necessary power
and authority (corporate and otherwise), the Credit Agreement.
 
To the extent that our opinions expressed below involve conclusions as to
matters governed by law other than the law of the State of New York, we have
relied upon the Opinion and have assumed without independent investigation the
correctness of the matters set forth therein, our opinions expressed below being
subject to the assumptions, qualifications and limitations set forth in the
Opinion.  We note that we do not represent the Borrower and, accordingly, are
not privy to the nature or character of its businesses.  Accordingly, we have
also assumed that the Borrower is subject only to statutes, rules, regulations,
judgments, orders, and other requirements of law of general applicability to
corporations doing business in the State of New York.  As to matters of fact, we
have relied solely upon the documents we have examined.
 
Based upon the foregoing, and subject to the qualifications set forth below, we
are of the opinion that:
 
(i)           The Credit Agreement is the legal, valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with its terms.
 
(ii)           While we have not independently considered the matters covered by
the Opinion to the extent necessary to enable us to express the conclusions
stated therein, the Opinion and the other documents referred to in item (2)
above are substantially responsive to the corresponding requirements set forth
in Section 3.01 of the Credit Agreement pursuant to which the same have been
delivered.
 
Our opinions are subject to the following qualifications:
 
(a) Our opinion in paragraph (i) above is subject to the effect of any
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar law affecting creditors’ rights generally.
 
(b) Our opinion in paragraph (i) above is subject to the effect of general
principles of equity, including (without limitation) concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether considered in
a proceeding in equity or at law).  Such principles of equity are of general
obligation, and, in applying such principles, a court, among other things, might
not allow a contracting party to exercise remedies in respect of a default
deemed immaterial, or might decline to order an obligor to perform covenants.
 
(c) We note further that, in addition to the application of equitable principles
described above, courts have imposed an obligation on contracting parties to act
reasonably and in good faith in the exercise of their contractual rights and
remedies, and may also apply public policy considerations in limiting the right
of parties seeking to obtain indemnification under circumstances where the
conduct of such parties in the circumstances in question is determined to have
constituted negligence.
 
(d) We express no opinion herein as to (i) Section 8.05 of the Credit Agreement,
(ii) the enforceability of provisions purporting to grant to a party conclusive
rights of determination, (iii) the availability of specific performance or other
equitable remedies, (iv) the enforceability of rights to indemnity under Federal
or state securities laws and (v) the enforceability of waivers by parties of
their respective rights and remedies under law.
 
(e) Our opinions expressed above are limited to the law of the State of New
York, and we do not express any opinion herein concerning any other
law.  Without limiting the generality of the foregoing, we express no opinion as
to the effect of the law of any jurisdiction other than the State of New York
wherein any Lender may be located or wherein enforcement of the Credit Agreement
may be sought that limits the rates of interest legally chargeable or
collectible.
 
The foregoing opinion is solely for your benefit and may not be relied upon by
any other Person other than any Person that may become a Lender under the Credit
Agreement after the date hereof.
 
Very truly yours,


MEO:ALS:sn


 
 
 

--------------------------------------------------------------------------------

 

Schedule I -  Schedule of Lenders



 
 

--------------------------------------------------------------------------------

 

Schedule 4.01(m)
 
Significant Subsidiaries
 
Appalachian Power Company
Columbus Southern Power Company
Ohio Power Company
Indiana Michigan Power Company
AEP Utilities, Inc.


 
 